Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1033 Page 1 of 90




Keith M. Woodwell (#7353)                     Michael B. Eisenkraft (pro hac vice)
Joseph D. Watkins (#16979)                    Laura H. Posner (pro hac vice)
CLYDE, SNOW & SESSIONS, P.C.                  COHEN MILSTEIN SELLERS & TOLL, PLLC
201 South Main Street, Suite 1300             88 Pine Street, 14th Floor
Salt Lake City, Utah 84111                    New York, New York 10005
Telephone: 801-322-2516                       Telephone: 212-838-7797
Facsimile: 801-521-6280                       Facsimile: 212-838-7745
kmw@clydesnow.com                             meisenkraft@cohenmilstein.com
jdw@clydesnow.com                             lposner@cohenmilstein.com

                                              Daniel H. Silverman (pro hac vice)
                                              Molly J. Bowen (pro hac vice)
                                              COHEN MILSTEIN SELLERS & TOLL, PLLC
                                              1100 New York Avenue NW, Suite 500
                                              Washington, DC 20005
                                              Telephone: 202-408-4600
                                              Facsimile: 202-408-4699
                                              dsilverman@cohenmilstein.com
                                              mbowen@cohenmilstein.com

Attorneys for Lead Plaintiff The Mangrove Partners Master Fund, Ltd.


 IN RE OVERSTOCK SECURITIES
 LITIGATION

                                                     CONSOLIDATED COMPLAINT
 THE MANGROVE PARTNERS MASTER
 FUND, LTD.,                                         Case No. 2:19-cv-709- DAK-EJF
                                                          Judge Dale A. Kimball
               Lead Plaintiff,

 v.

 OVERSTOCK.COM, INC., PATRICK M.
 BYRNE, GREGORY J. IVERSON, and
 DAVID J. NIELSEN,

               Defendants.
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1034 Page 2 of 90




                                                TABLE OF CONTENTS


I.     INTRODUCTION .............................................................................................................. 4

II.    JURISDICTION AND VENUE ....................................................................................... 11

III.   PARTIES .......................................................................................................................... 12
       A.   Lead Plaintiff ........................................................................................................ 12
       B.   Defendants ............................................................................................................ 12

IV.    FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS OF
       FRAUD ............................................................................................................................. 14
       A.   Overstock’s Longstanding War with Short Sellers ............................................... 14
       B.   Overstock’s Collapsing Business .......................................................................... 18
       C.   Defendants Look for Outside Help – A Buyer for Retail and an Investor
            for Blockchain ....................................................................................................... 23
       D.   Defendants Announce Fraudulently Inflated Retail Earnings and Guidance ....... 25
       E.   Byrne Takes Advantage of the Fraudulently Increased Price to Sell Stock
            for Proceeds of Over $10 Million ......................................................................... 27
       F.   Overstock Fraudulently Raises Retail Guidance Again........................................ 28
       G.   Overstock Announces a Locked-Up Dividend and Creates a Manipulative
            Short Squeeze........................................................................................................ 29
       H.   Defendants Further Their Deception Regarding the Retail Division’s
            Finances and Conceal a Company-Wide Insurance Crisis ................................... 36
       I.   Byrne Flees and Launches a “Fire-and-Forget Missile” to Cash Out ................... 37
       J.   Overstock Reveals it is Trying to Sell the Retail Division ................................... 40
       K.   Overstock’s Stock Price Skyrockets as the Locked-Up Dividend’s Record
            Date Nears ............................................................................................................. 40
       L.   “Problem Solved”: Byrne Takes Advantage of the Manipulated Market to
            Sell Off His Remaining Stock............................................................................... 43
       M.   Overstock’s Stock Price Tumbles as Byrne Sells Off His Common Stock,
            the Public Learns that the Dividend Was a Manipulative Short Squeeze,
            and the Short Squeeze Abates ............................................................................... 45
       N.   The Truth About Defendants’ Retail Division and Insurance Crisis is
            Revealed ................................................................................................................ 50
       O.   Overstock Belatedly Announces an SEC Investigation ........................................ 52
       P.   Post-Class Period Revelations .............................................................................. 52

V.     SUMMARIZED ALLEGATIONS OF DEFENDANTS’ SCIENTER ............................ 54
       A.  Byrne’s Insider Sales During the Class Period ..................................................... 54
       B.  Byrne’s Admissions Regarding the Locked-Up Dividend Scheme ...................... 56
       C.  Byrne’s Admission that Retail Guidance was Only a “Guess” ............................ 59
       D.  The Magnitude and Rapidity of Change in Retail Guidance Under New
           Leadership ............................................................................................................. 60
       E.  The SEC Investigation .......................................................................................... 60
       F.  The Suspiciously Timed Departures of Iverson and Byrne .................................. 61
       G.  Byrne’s Personal Animus Towards Short Sellers ................................................. 61

                                                                   2
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1035 Page 3 of 90




        H.        Retail’s and tZERO’s Fundamental Importance to Overstock ............................. 62

VI.     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
        OMISSIONS ..................................................................................................................... 63
        A.   Defendants’ False and Misleading Statements and Omissions Regarding
             Retail Guidance ..................................................................................................... 63
        B.   Defendants’ False and Misleading Statements and Omissions Regarding
             the Company’s Director’s and Officer’s Insurance .............................................. 73
        C.   Defendants’ False and Misleading Statements and Omissions Regarding
             the Company’s Manipulative Locked-Up Dividend Scheme ............................... 74

VII.    THE PRESUMPTION OF RELIANCE ........................................................................... 78

VIII.   LOSS CAUSATION AND ECONOMIC LOSS .............................................................. 79

IX.     NO SAFE HARBOR ........................................................................................................ 81

X.      CLASS ACTION ALLEGATIONS ................................................................................. 82

XI.     CLAIMS FOR RELIEF .................................................................................................... 84

XII.    JURY TRIAL DEMAND ................................................................................................. 88

XIII.   PRAYER FOR RELIEF ................................................................................................... 89




                                                                  3
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1036 Page 4 of 90




       Lead Plaintiff, The Mangrove Partners Master Fund, Ltd.              (“Mangrove” or “Lead

Plaintiff”), brings this action on behalf of itself and all other similarly situated purchasers of

Overstock.com Inc. (“Overstock” or the “Company”) common stock between May 9, 2019 and

November 12, 2019, inclusive (the “Class Period”), against Overstock; its former Chief Executive

Officer, Patrick M. Byrne (“Byrne”); its former Chief Financial Officer, Gregory J. Iverson

(“Iverson”); and its current Retail President, David J. Nielsen (collectively, Byrne, Iverson, and

Nielsen are the “Individual Defendants” and Overstock, Byrne, Iverson and Nielsen are

“Defendants”).1

       Lead Plaintiff alleges the following based upon personal knowledge, information and

belief, and the investigation of its counsel, which included, inter alia, review and analysis of (i)

U.S. Securities and Exchange Commission (“SEC”) filings by Overstock, (ii) regulatory filings

and reports, (iii) press releases, (iv) news articles, (v) public statements and interviews, (vi)

Byrne’s Twitter posts and blog posts on www.deepcapture.com, (vii) securities and financial

analysts’ reports regarding Overstock, (viii) interviews with former employees of Overstock.com,

(ix) consultation with experts, and (x) other readily obtainable information. Lead Plaintiff believes

discovery will provide further additional evidentiary support for its allegations.

      I.    INTRODUCTION

       1.      Overstock is an e-commerce retail company founded by Defendant Byrne. It went

public pursuant to an initial public offering in 2002. Just three years after it went public, however,

Overstock began to struggle, and its stock price began to slide. Byrne blamed the Company’s poor

performance on short sellers – individuals and entities engaged in a trading strategy premised on

a belief that the Company’s share price would decline. Short sellers became Byrne’s obsession.


       1
        Nielsen is a Defendant only for claims involving the false and misleading statements and
omissions regarding Retail guidance.

                                                  4
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1037 Page 5 of 90




Over the next 15 years, rather than focusing his attention on making Overstock a successful e-

commerce retailer, Byrne’s attention went to furthering his personal vendetta against short sellers.

As he described it in an April 23, 2010 interview, “this CEO thing is just my day gig.”

       2.      By 2017, Overstock was in peril. Its core retail e-commerce business (the “Retail

division”) was wildly unprofitable and a major strategic shift in 2018 to regain market share from

arch-competitor Wayfair had failed. Overstock looked for a buyer for the Retail division in order

to shed that struggling business altogether, but that also failed.

       3.      In the midst of the Retail division’s struggles, Byrne shifted Overstock’s attention

to a new business – Medici Ventures, a subsidiary of Overstock with numerous blockchain

technology businesses under its umbrella. tZERO is the flagship business within Medici Ventures,

and is the home of an alternative trading system (“ATS”) that grew out of Byrne’s personal

animosity towards short sellers. Byrne’s goal was to create a digital platform that would substitute

for existing security lending markets.

       4.      Overstock’s attempts to generate cash from its supposedly world-changing

blockchain technology arm, tZERO, fared no better than Overstock’s Retail division. Overstock

publicly announced a $404 million investment of outside capital in tZERO, but that potential deal

never materialized, instead ultimately resulting in a meager $5 million investment nine months

after it was first announced.

       5.      Unable to right the ship legitimately, Defendants turned to fraud. First, at the start

of the Class Period, on May 9, 2019, Overstock suddenly – and falsely – told investors that the

tides had dramatically turned for the better, announcing an unexpected return to profitability on an




                                                  5
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1038 Page 6 of 90




EBITDA2 basis. Not only was the Company’s Retail division purportedly EBITDA positive for

the first time in years, but its profitability had grown so rapidly that Overstock increased year-end

Retail Adjusted EBITDA guidance by 50% - from $10 million to $15 million. Defendants

explained that these increases were possible because of what Retail had already achieved,

including seven months of improved search engine rankings and the removal of 25% of cost from

the Company’s expense structure in the prior five months. After the price of the Company’s shares

predictably rose based on news of this miraculous financial turnaround, Byrne sold 19.5% of his

Overstock holdings for a profit of $10 million.

       6.      Two months later, on July 15, 2019, Defendants raised the Retail division’s

Adjusted EBITDA guidance even higher – from $15 million to $17.5 million, reflecting a 75%

increase over the Company’s initial $10 million projection. They then reiterated this guidance

again on August 8, 2019.

       7.      Defendants, however, were not done defrauding investors – not by a long shot – or

by a long short as the case turned out to be. Defendants next hatched a plan to issue a dividend

that would manipulate the market and generate a short squeeze. A short squeeze is a rapid stock

price increase of a heavily shorted stock, which forces short sellers to close their positions by

purchasing shares, adding to the upward pressure on the stock. To orchestrate the short squeeze,

on July 30, 2019, the Company announced that it would be issuing a dividend (the “Locked-up

Dividend”). But instead of a typical cash dividend, the dividend would be in the form of preferred

shares issued as a blockchain-based digital “security token” available only through Overstock’s

own blockchain trading platform, operated by tZERO. Defendants intentionally elected not to



       2
        EBITDA reflects a company’s Earnings Before Interest, Taxes, Depreciation, and
Amortization. It is derived from information contained in GAAP financial statements and is a
common way to assess a company’s underlying profitability.

                                                  6
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1039 Page 7 of 90




register the Locked-up Dividend as a security so that it could not be bought or sold for a six-month

lockup period.

         8.      As Defendants knew at the time, Overstock was one of NASDAQ’s most heavily

shorted stocks. Short sellers borrow shares from a brokerage; if a dividend is issued for a stock a

short seller has borrowed, the short seller is obligated to pay that dividend to the lender of the

stock. Because the Locked-Up Dividend would not trade for six months, short sellers could not

obtain the dividend to return to lenders.3 Accordingly, short sellers would be forced to “cover”

their purchases by buying Overstock common stock on the open market, necessarily driving the

price of the stock artificially high.

         9.      Unbeknownst to investors, as Defendants announced the Locked-Up Dividend,

Byrne ordered that 200,000 of his shares of Overstock common stock be sold in September, when

entitlements to the Locked-Up Dividend were set to be issued and the stock price would inevitably

spike.

         10.     On August 22, 2019, the first cracks in Defendants’ fraud appeared when Byrne

suddenly resigned. At that time, he secretly increased his July stock sale instructions from 200,000

shares to all his remaining Overstock shares, instructing that his entire remaining stake be sold

“into the volume” (and price) swell that would occur as the record date of the Locked-up Dividend

approached. Then, Byrne absconded to South America and later Indonesia – a country he noted

had no extradition treaty with the United States. Byrne later publicly stated that the “proximate

cause” of his departure was salacious news stories involving him which became public in July




         3
         The very limited number of Overstock digital preferred shares already available were
wholly insufficient to allow all shorts to cover their positions.


                                                 7
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1040 Page 8 of 90




20194, the result of which was that the Company could not obtain director’s and officer’s insurance

for anyone at Overstock at any cost, a fact that also was concealed from the investors.

       11.     Then, as Defendants intended, lenders began to recall their shares and short sellers

frantically began to make “cover” purchases of Overstock common stock, dramatically driving up

the price of Overstock stock as the record date for the Locked-Up Dividend approached. From the

start of the squeeze on September 3 through its peak trading during the day on September 13,

Overstock’s stock price shot up 97%, from $15.07 to $29.75, and trading volume increased by

776%, from 2,122,416 to 18,613,100 shares traded, causing investors to purchase Overstock

common stock at wildly inflated prices.

       12.     Ultimately, the squeeze began to loosen after certain prime brokerages agreed to

take a cash equivalent in lieu of the Locked-up Dividend – as a result, short sellers slowed their

covering purchases of Overstock shares and Overstock’s stock price began to descend to its true

value absent Defendants’ illegal market manipulation. As Byrne learned that the squeeze was

alleviating, he immediately ordered his accountant to implement his August orders to sell his entire

remaining stake in Overstock common stock, so that he could take advantage of the artificially

inflated share price before it returned to its true, uninflated state. Byrne richly profited from the

inflated price, secretly selling over 4.7 million shares between September 16 to 18, yielding him

over an additional $90 million worth of ill-gotten gains.



       4
          On July 26, 2019, Byrne stated that he has had a “non-standard arrangement” with the
FBI for many years that included dating Russian agent Maria Butina, which he believed had
morphed into a political espionage campaign. Alex Pappas, Leland Vittert, Lawyer for accused
Russian Agent Maria Butina alleges prosecutorial misconduct, reveals relationship with CEO, Fox
News,          https://www.foxnews.com/politics/lawyer-for-accused-russian-agent-maria-butina-
alleges-prosecutorial-misconduct-reveals-relationship-with-ceo; Overstock, CEO Comments on
Deep State, Withholds Further Comment, Overstock.com (Aug. 12, 2019, 7:03 PM),
https://investors.overstock.com/news-releases/news-release-details/overstockcom-ceo-
comments-deep-state-withholds-further-comment.

                                                 8
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1041 Page 9 of 90




       13.     As Byrne was quickly unloading his shares, the public began learning that

Defendants deliberately schemed to structure the Locked-up Dividend to cause a short squeeze.

On September 16, 2019, Bloomberg published an article entitled “How Patrick Byrne’s Final Act

at Overstock Crushed Short Sellers,” explaining that the Locked-up Dividend caused massive

purchasing by short sellers who were being forced to cover their positions. That day, Byrne

published a blog post claiming, incorrectly, that “[t]he only market participants in harm’s way

would be the shorts,” but cavalierly dismissing his illegal market manipulation by stating that

“shorts are sophisticated investors.” After the revelation in this Bloomberg article and as the frantic

purchasing by short sellers covering began to abate, Overstock’s stock price fell from $24.93 at

close on September 13 to $19.75 at close on September 16, an enormous drop of 20.8%.

       14.     The next day, on September 17, 2019, the New York Post published an article titled

“Ex-Overstock CEO planned crypto dividend to thwart short sellers,” explaining that “[t]he

crypto-dividend was devised by Byrne . . . to thwart Overstock’s short sellers” and stating that

Byrne “designed the dividend to create short covering.” On this revelation and with the further

reduction in covering, the Company’s share price continued falling, closing at $17.60, an

additional $2.15 or 10.9% decline from the previous day.

       15.     Having inflicted maximum pain, on September 18, the last possible day that short

sellers could cover before the Locked-up Dividend record date (leaving time for the shares to

settle) – Defendants then announced that the Locked-Up Dividend would be postponed, officially

ending the short squeeze. Overstock also announced that when it eventually issued the dividend it

would be registered as a security and so would be immediately transferable – demonstrating

definitively that the earlier, non-transferable approach was unnecessary to achieve Defendants’

legitimate business goals and rather was a mechanism to manipulate the price of Overstock shares

by creating a short squeeze. On this revelation and with the further reduction in covering purchases,

                                                  9
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1042 Page 10 of 90




the Company’s share price continued falling, closing at $16.19, an additional $1.41 or 8% decline

from the previous day.

       16.     After the market closed on September 18, 2019, Byrne finally revealed his sales to

the public. A Form 4 was filed for Byrne revealing his total liquidation of his Overstock common

stock between September 16 and 18, 2019 for over $90 million. On this news, Overstock’s price

dropped again, closing on September 19 at $15.57, an additional 3.8% decline. Byrne openly

admitted that his sales had taken advantage of the short squeeze that he created, aptly writing on

his blog, “I resigned the CEO position, the director position, and after waiting until volume picked

up, sold every last share of my stock. Problem solved.”

       17.     Then, on September 23, 2019, Overstock’s new leadership suddenly admitted that

its Retail guidance was false, revealing that third-quarter 2019 Retail Adjusted EBITDA was only

break-even – dramatically reversing the supposed progress towards profitability touted by the

Company and revealing the falsity of the earlier claims that $17.5 million Retail Adjusted EBITDA

number projected just six weeks earlier in the August 8, 2019 announcements was based on

improvements that had already occurred. Retail Adjusted EBITDA for the year was ultimately

negative $2.2 million, a far cry from the $15 million and $17.5 million guidance that Defendants

provided during the Class Period, further demonstrating the falsity of those claims. The Company

also revealed that its director’s and officer’s insurance premiums would significantly increase, and

that Iverson had resigned a week earlier on September 17, effective immediately and with no

notice. These revelations caused Overstock’s share price to fall 25%, from $14.97 on September

20, 2019 to $11.19 at the close of trading on September 23, 2019 – Overstock stock’s worst day in

more than a decade and second worst single-day performance in the Company’s history.

       18.     The final fallout from Defendants’ fraudulent activities came on November 12,

2019, when Overstock announced that it had received a subpoena from the SEC seeking documents

                                                10
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1043 Page 11 of 90




relating to the Locked-up Dividend, the insider trading plans of Overstock’s officers and directors,

and communications with Patrick Byrne. On this news, the Company’s share price dropped more

than 17%, from $9.42 at close on November 11, to $7.78 at close on November 12.

       19.     Notably, Byrne has since admitted that he orchestrated the manipulative short

squeeze scheme and that he did so in order to harm short sellers, stating that he “recognized” that

the Locked-up Dividend “might” cause a short squeeze and that the stock price would increase as

a result of the Locked-up Dividend, writing, “if the short positions in OSTK . . . had finally had to

settle, the stock would have gone up just as surely as the water in the pot would have boiled over

once the safe on its lid was removed.” He boasted that he did “not just dream this [Locked-up

Dividend] up on a whim. [He] designed it carefully,” knowing full well that “it put legitimate

short sellers in a bind,” and that “the OSTK shorts were asleep at the switch and got caught in a

jam. We Overstock shareholders won this hand fair and square.” And Byrne knew that his

manipulative scheme was illegal, acknowledging that “[i]f there be any criminal liability

associated with it, let me stipulate here that I am 100% responsible for this: come after me.”

       20.     He also has since admitted that the Company’s retail earnings projections were also

fraudulent when made. As he wrote on his blog, the Company’s retail earning projections were

just a “best guess estimate” and that when he provided the earnings guidance to investors, he only

“believed we had a 50% chance of meeting or exceeding” the number.

       21.     By this action, Lead Plaintiff seeks to recover damages for the substantial losses

suffered by the Class as a result of Defendants’ materially false and misleading statements,

omissions, and manipulative scheme.

     II.     JURISDICTION AND VENUE

       22.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1331 and § 27 of the Exchange Act. The claims asserted herein arise under §§10(b), 20(a), and

                                                 11
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1044 Page 12 of 90




20A of the Exchange Act (15 U.S.C. §§78j(b), 78t(a), and 78t-1) and Rule 10b-5 promulgated

thereunder (17 C.F.R. §§ 240.10b-5).

        23.     Venue is proper in this District pursuant to Section 22 of the Securities Act and 28

U.S.C. §1391(b) and (c) because one or more Defendants may be found or reside here or had

agents in this district, transacted or is licensed to transact business in this district, and because a

substantial portion of the affected trade and commerce described below has been carried out in this

district.

        24.     In connection with the acts and conduct alleged in this Consolidated Class Action

Complaint (“Consolidated Complaint”), Defendants, directly or indirectly, used the means and

instrumentalities of interstate commerce, including, but not limited to, the mail, interstate

telephone communications, and the facilities of the national securities markets.

    III.      PARTIES

                   A. Lead Plaintiff

        25.     Mangrove is an institutional investor that purchased Overstock common stock

during the Class Period and suffered damages as a result of the violations of the federal securities

laws alleged herein. Dkt. 11 at 5-7 & 12-13. Mangrove was appointed as Lead Plaintiff for the

Class on January 6, 2020. Dkt. 61.

                   B. Defendants

        26.     Defendant Overstock is a Delaware corporation with its principal place of business

at 799 West Coliseum Way, Utah 84047. Overstock is an e-commerce retailer selling furniture and

home goods that operates in the United States and internationally. Its majority-owned subsidiary,

tZERO, develops and commercializes financial applications for blockchain technology. Overstock

common stock trades on the NASDAQ under the ticker symbol OSTK. During the Class Period,




                                                  12
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1045 Page 13 of 90




Overstock made numerous materially false and misleading statements and omissions as alleged

herein and engineered the market manipulation scheme.

       27.     Defendant Byrne was the Chief Executive Officer (“CEO”) of Overstock and a

member of Overstock’s Board of Directors during the Class Period until his abrupt departure from

the Company (and the United States) in August 2019. During the Class Period, Byrne made

numerous materially false and misleading statements and omissions as alleged herein and

engineered the market manipulation scheme. Additionally, during the Class Period, Byrne sold his

personally held Overstock shares for over $100 million in proceeds while in possession of material

adverse information that was not disclosed to shareholders.

       28.     Because of his senior position with the Company, Byrne possessed the power and

authority to control the contents of press releases, investor and media presentations, and all filings

Overstock made with the SEC during the Class Period. Byrne (i) signed the Company’s letters

filed with Forms 8-K on May 9, 2019; July 15, 2019; July 30, 2019; August 8, 2019, and August

22, 2019; (ii) certified the Company’s Forms 10-Q filed on May 9, 2019 and August 8, 2019; and

(iii) spoke at the May 9, 2019 and August 8, 2019 earnings calls.

       29.     Defendant Iverson was the Chief Financial Officer (“CFO”) and Principle

Accounting Officer of the Company during the Class Period until his abrupt departure on

September 17, 2019, which was concealed from the investing public until September 23, 2019.

Iverson is a Certified Public Accountant. During the Class Period, Iverson made numerous

materially false and misleading statements and omissions as alleged herein and engineered the

market manipulation scheme.

       30.     Because of his senior position with the Company, Iverson possessed the power and

authority to control the contents of press releases, investor and media presentations, and all filings

Overstock made with the SEC during the Class Period. Iverson (i) signed and certified the

                                                 13
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1046 Page 14 of 90




Company’s Forms 10-Q filed on May 9, 2019 and August 8, 2019, and (ii) spoke on the August 8,

2019 earnings call.

       31.     Defendant Nielsen became the President of Overstock’s Retail division on May 9,

2019, the first day of the Class Period, and served in that role for the entirety of the Class Period.

Nielsen previously served as Chief Sourcing and Operations Officer of Overstock.

       32.     Because of his senior position with the Company, Nielsen possessed the power and

authority to control the contents of press releases, investor and media presentations, and all filings

Overstock made with the SEC during the Class Period regarding the Company’s Retail division.

Nielsen spoke on the August 8, 2019 earnings call.

       33.     Due to their positions with the Company, the Individual Defendants were provided

with copies of the Company’s reports and press releases alleged herein to be misleading prior to,

or shortly after, their issuance and had the ability and opportunity to prevent their issuance or cause

them to be corrected. Because of their positions and access to material non-public information

available to them, the Individual Defendants knew that the adverse facts specified herein had not

been disclosed to, and were being concealed from, the public, and that certain positive

representations being made were therefore materially false and/or misleading.

    IV.      FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS OF
             FRAUD

                   A. Overstock’s Longstanding War with Short Sellers

       34.     At Byrne’s direction, Overstock has been at war with short sellers for years.

       35.     Short selling is a legal trading strategy of investing in a company whose share price

an investor believes will decline. Short sellers borrow stock from a brokerage (and pay interest

while the shares are outstanding), sell those borrowed shares at a time they believe the company’s

market price is high, purchase shares back when they believe the stock price is low, and return



                                                  14
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1047 Page 15 of 90




those newly purchased shares to the brokerage. If the short seller’s predictions were correct, she

will profit – earning the difference between the high price at which she first sold the borrowed

shares and the low price at which she bought shares, minus fees and interest. If the short seller’s

predictions were wrong, she will lose money.

          36.   Short selling is important for the efficient functioning of capital markets. Short

selling increases informational efficiency, fundamental value efficiency, and liquidity, and also

helps identify fraud and misconduct at publicly traded companies. In addition, short selling ensures

asset prices reflect the diverse views of the many participants in the public markets.

          37.   The SEC has long recognized the benefits that short selling brings to retail investors

and the marketplace. For example, in 2009, the SEC wrote: “Short selling often can play an

important role in the market for a variety of reasons, including contributing to efficient price

discovery, mitigating market bubbles, increasing market liquidity, promoting capital formation,

facilitating hedging and other risk management activities, and importantly, limiting upward market

manipulations.” Securities and Exchange Commission Release No. 2009-172 (July 27, 2009); see

also Statement of Securities and Exchange Commission Concerning Short Selling, S.E.C. 08-235

(same).

          38.   The SEC’s view is supported by a wealth of economic literature. For example, a

recent academic paper concluded that securities where short selling was difficult tend to remain

mispriced or exhibit pricing anomalies for longer than securities where short selling is easier to

do. Engelberg, Joseph and Reed, Adam V. and Ringgenberg, Matthew C., Short-Selling Risk,

Journal of Finance (January 21, 2017). Research also has repeatedly demonstrated that short selling

promotes more accurate pricing, including by anticipating the discovery and severity of financial

misconduct and keeping share prices closer to their fundamental values when firms misrepresent

their financial condition. Karpoff, Jonathan M. and Lou, Xiaoxia, Short Sellers and Financial

                                                 15
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1048 Page 16 of 90




Misconduct, Journal of Finance, Vol. 65, No. 5 (October 2010) (pp. 1879-1913); Boehmer,

Ekkehart and Wu, Julie, Shortselling and the Informational Efficiency of Prices (2010). Short

sellers enhance the informational efficiency of prices. Pedro A. C. Saffi and Kari Sigurdsson,

Price Efficiency and Short Selling, IESE Business School Working Paper No. 748 (Apr. 2008);

Arturo Bris, William N. Goetzmann and Ning Zhu, Efficiency and the Bear: Short Sales

and Markets Around the World (Yale School of Management, Jan. 2003).

       39.     Since Overstock went public in 2002, it was well known as one of the most heavily

shorted stocks on the market. Overstock is one of the top 10 most shorted stocks on the Nasdaq.

Total short interest as of July 15, 2019 stood at approximately 17.8 million shares, more than half

of the approximately 32 million shares outstanding at that time. Short selling of Overstock’s

common stock doubled from mid-2018 to July 2019.

       40.     Byrne and Overstock executives regularly told investors that Overstock struggled

because it was so heavily shorted. But the opposite is true – Overstock is heavily shorted because

its management failed to responsibly steward the Company. Byrne’s leadership was unpredictable

– warning of an economy headed towards a zombie apocalypse and making disparaging and even

lewd remarks about critical journalists5 – and he was frequently distracted from core operational

concerns. The market reasonably responded with concern, and some market participants expressed

that view by short-selling Overstock’s securities. But instead of addressing these concerns by

improving the Company’s management and performance, Byrne targeted the short sellers

themselves, seeking to punish them for lawfully selling shares short and scapegoat them for

Overstock’s problems.




       5
           See Bethany McLean, Phantom Menace, FORTUNE (Nov. 14, 2005),
https://money.cnn.com/magazines/fortune/fortune_archive/2005/11/14/8360711/index.htm.

                                                16
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1049 Page 17 of 90




       41.     The short selling of Overstock common stock became an obsession for Defendants,

particularly Byrne. Byrne and other Overstock executives believed that naked short selling – an

illegal practice that differs from traditional short selling (described above) because naked short

sellers do not actually borrow shares from a broker – was solely responsible for Overstock’s

depressed share price.

       42.     Byrne and Overstock regularly tracked short selling of Overstock (with no regard

to distinctions between naked short selling and legitimate short selling). For example, when the

SEC began publishing the Regulation SHO threshold list (“Reg SHO list”) in 2004, identifying

companies with a high rate of failures-to-deliver stock, Byrne became hyper-focused on the list.

After Reg SHO went into effect, Overstock appeared on the list for 998 straight trading days, a

“historic” duration, in Byrne’s words. Overstock was back on the Reg SHO list during the Class

Period, a fact that Byrne noted regularly on his blog.

       43.     When Overstock’s stock price started falling in 2005, Byrne attributed the decline

to naked short selling. Over the next few years, Byrne repeatedly expressed extreme anger towards

short sellers (in general). In an August 12, 2005 conference call with investors, for example, Byrne

ranted that he “believe[d] there’s been a plan since we were in our teens to destroy our stock, drive

it down to $6 - $10” and that this plan involved a conspiracy of hedge funds, journalists, and

regulators (including the SEC) led by a faceless menace he dubbed the “Sith Lord.”

       44.     That year, Overstock brought the feud to the courtroom, suing short-selling hedge

fund Rocker Partners and research firm Gradient Analytics, which had been critical of Overstock.

Both defendants ultimately settled. Then, in 2007, Overstock filed a lawsuit against 11 of the

biggest banks on Wall Street, including Goldman Sachs, Morgan Stanley and Credit Suisse,

accusing them of participating in a “massive, illegal stock market manipulation scheme” of

distorting Overstock’s stock price by facilitating naked short selling. The litigation dragged on for

                                                 17
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1050 Page 18 of 90




over a decade and resulted in a handful of settlements. Even after the litigation ended, however,

Byrne’s obsession with short sellers continued. He made repeated public comments about the evils

of short selling. A 2008 blog post amended his claim that a “Sith Lord” was out to get his Company

and wrote that Al Qaeda was the better analogy for the short sellers and others he believed were

intent on Overstock’s demise. In another interview, he described short selling as “a serial killer of

small companies.” In a 2008 Forbes opinion piece titled “Naked in Wonderland”, Byrne described

an apocalyptic vision of the markets, claiming that the SEC was “perform[ing] its best headless

chicken imitation” but investors “must not be distracted from the fundamental problem: Our

system is rife with unsettled trades that are deliberate, persistent and massive.” Virtually every

news article about the Company mentioned Byrne’s crusade, regardless of what else was going on

in the Company, stating, “Byrne for over a decade has publicly battled short sellers . . .”; Byrne

“has long been at open war with short sellers and Wall Street at large”; and Byrne “led a campaign

against Wall Street short sellers.” Byrne even retained and paid for his own advisor-economist

who tracked information “regarding the trading in OSTK, the volume, the negative rebate, and the

average days outstanding of the short position.”

                   B. Overstock’s Collapsing Business

       45.     While Byrne focused on short sellers, Overstock’s core e-commerce retail business

suffered, and Overstock’s stock price dropped. While revenue moved upward, hitting $830 million

in 2008, $1.3 billion in 2013, and $1.8 billion in 2018, profitability was modest. Bottom-line

earnings and cash flows were regularly negative.




                                                 18
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1051 Page 19 of 90




       46.     Former Overstock employees stated that “Byrne was distracted by his short-selling

crusade and failed to take competitors seriously.”6 Byrne has admitted as much; in an April 23,

2010 interview with The Young Turks he was asked why as the head of a public company he was

spending so much time focused on naked short selling, and he responded that “this CEO thing is

just my day gig.” Two directors (Ray Groves and John A. Fisher) left Overstock’s Board and

penned public letters explaining that they resigned due to disagreements with the Company’s

pursuit of short-selling litigation against the prime brokers, bank divisions that provide security

lending services. Byrne’s own father temporarily stepped down from the Board because he

believed Byrne’s focus on his lawsuits against short sellers distracted him from Overstock’s core

business.

       47.     But rather than heeding these concerns and focusing on improving Overstock’s core

Retail business, in 2014, Overstock made a dramatic change to its business model – the launch of

a blockchain-based research and investment arm, Medici Ventures. The plan was to use blockchain

technology to create an alternative trading platform where the investing public could purchase and

trade blockchain-based securities as well as cryptocurrencies. That venture was called tZERO.

       48.     But even the blockchain initiative was an extension of Byrne’s crusade against short

sellers. Byrne wanted to create a trading platform immune to the short sellers he blamed for

Overstock’s struggles. During a March 18, 2019 earnings call, a caller noted that Overstock had a

high rate of short interest and Byrne responded, “I’m saying a pox on the whole national market

system, my only solution is, we’ve created an alternative,” by which he meant tZERO’s alternative

trading system (ATS).      Jonathan E. Johnson (Overstock Board member and President of


       6
         Lauren Debter, The Exclusive Inside Story of The Fall of Overstock’s Mad King, Patrick
Byrne,        The        Wall        Street       Journal         (Aug.        22,       2019),
https://www.forbes.com/sites/laurendebter/2019/08/22/the-exclusive-inside-story-of-the-fall-of-
overstocks-mad-king-patrick-byrne/#2e3bb9c353a5.

                                                19
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1052 Page 20 of 90




blockchain subsidiary Medici Ventures) added, “any company that’s worried about showing up on

the Reg SHO threshold list, look at tZERO. That’s the exchange that can be a good solution to

this.”

         49.   The financial news recognized that Overstock’s blockchain projects were

inextricably intertwined with the short-selling crusade. Forbes described Byrne’s foray into

blockchain technology as “a personal vendetta” against what Byrne saw as “the evils of Wall Street

– particularly the naked short-selling that he claims plagued his company for much of the last 15

years.” MarketWatch reported that Byrne’s motivation to focus on Overstock’s “money-losing”

blockchain efforts stemmed in part from Byrne’s “obsession with revenge on Wall Street, for

which he has no love, after a lengthy legal battle with some of the biggest firms on the street over

allegations that they enabled naked short selling.”

         50.   The Company poured extraordinary resources into this quest, at a time that it had

little to give – more than $200 million since 2014, over twice the profits Overstock ever delivered.

Byrne spent “no fewer than 220 days on the road spreading his blockchain gospel, despite the fact

that Overstock was hemorrhaging cash.”

         51.   Despite the infusion of time and energy, Overstock’s focus on blockchain and

cryptocurrency did not yield returns for the Company or its shareholders. While the Company’s

stock price momentarily rose sharply in 2017 as enthusiasm over cryptocurrencies based on

blockchain technologies such as Bitcoin peaked, when the cryptocurrency market collapsed in

2018, Overstock’s share price fell 70%.

         52.   At the same time, the Retail division continued to struggle. Retail sales declined

sharply in 2017. Byrne announced a new strategy in March 2018 to sacrifice profits by cutting

prices and increasing advertising spending in an effort to bolster sales and regain market share




                                                20
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1053 Page 21 of 90




from arch-competitor Wayfair.7 But that effort failed, and Overstock dropped it six months later.

The net result was terrible for Overstock. Wayfair’s business was not affected; to the contrary,

Wayfair beat expectations and its stock price soared above Overstock:


                                2018 Stock Price History - Wayfair vs. Overstock
             $160.00
             $140.00
             $120.00
             $100.00
              $80.00
              $60.00
              $40.00
              $20.00
                 $0.00




                                                Overstock.com      Wayfair



       53.               And Wayfair’s market capitalization continued to far exceed Overstock’s:

                                     2018 Market Capitalization: Wayfair vs. Overstock
                         $20
                         $15
                         $10
              Billions




                          $5
                           $-




                                                Overstock.com     Wayfair




       7
          Wayfair is Overstock’s main competitor; like Overstock, it is an e-commerce retailer
selling furniture, home goods, and consumer electronics. Wayfair has been highly successful and
valued by investors due to its superior customer acquisition strategies including stronger search
engine optimization, thinner margins, and better direct marketing. Web Smith, No. 347: AN
ANALYSIS OF WAYFAIR, 2pm, https://2pml.com/2020/02/17/wayfair/.

                                                         21
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1054 Page 22 of 90




         54.    Byrne’s strategy shift did not harm Wayfair, but it did harm Overstock. Overstock’s

net income continued to plummet; the Company had not had a profitable quarter since the fourth

quarter of 2016 – 9 straight quarters of losses:


                                        Net Income (By Millions)
   $20


   $0


  -$20


  -$40


  -$60


  -$80


 -$100


 -$120
          Q4 2016   Q1 2017   Q2 2017   Q3 2017   Q4 2017   Q1 2018   Q2 2018   Q3 2018   Q4 2018   Q1 2019


         55.    Earnings per share plummeted in that same time period:

                                           Earnings per share

                                    Q4 2016             0.12
                                    Q1 2017             -0.23
                                    Q2 2017             -0.29
                                    Q3 2017             -0.03
                                    Q4 2017             -3.8119
                                    Q1 2018             -1.74
                                    Q2 2018             -2.2458
                                    Q3 2018             -1.5827
                                    Q4 2018             -1.3181
                                    Q1 2019             -1.2124




                                                      22
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1055 Page 23 of 90




       56.     As did revenue:


                                        Revenue (in millions)
          $600.00


          $500.00


          $400.00


          $300.00


          $200.00


          $100.00


              $-
                    Q4 2016 Q1 2017 Q2 2017 Q3 2017 Q4 2017 Q1 2018 Q2 2018 Q3 2018 Q4 2018 Q1 2019


                    C. Defendants Look for Outside Help – A Buyer for Retail and an Investor for
                       Blockchain

       57.     After their failed efforts to compete with Wayfair, Defendants next tried to salvage

Overstock through outside aid, seeking a buyer for Retail and a major investor for tZERO, the

Company’s blockchain subsidiary. At first, both pieces appeared to be falling into place.

       58.     In June 2018, tZERO signed a letter of intent with private equity firm GSR Capital

for a $160 million investment. Then in August 2018, Overstock announced GSR Capital would

make an extraordinary $404 million investment in tZERO at a $1.5 billion valuation (three times

Overstock’s market capitalization at the time). Overstock’s stock price leapt up 24% on this news.

The companies signed a letter of intent to close the deal by the end of 2018.

       59.     But December 2018 came and went with no tZERO investment. Instead, on

December 17, 2018, Overstock announced that it had granted GSR Capital an extension until

February 28, 2019 to close the deal.




                                                     23
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1056 Page 24 of 90




        60.     And although Byrne had announced in a Wall Street Journal interview that he

expected to wrap up a deal to sell Retail by February 2019, that month came and went without a

sale of the Retail division.

        61.     Instead, March 2019 came with a string of bad news. On March 1, 2019, the

Company shared in a letter filed with Form 8-K that the tZERO investment was still not complete.

Instead of a deal, the Company merely had a memorandum of understanding with GSR Capital

and a new partner, Makara, for only a $100 million investment in tZERO – a 75% reduction from

the original announced investment of over $400 million.

        62.     Then on March 18, 2019, Overstock announced in its Form 8-K and Form 10-K a

net loss of more than $42 million for 2018 and layoffs of about 12% of its workforce. Overstock

significantly missed analyst expectations with losses of $1.39 a share, compared to the expected

loss of $0.84 a share.

        63.     Finally, during the earnings call held on March 18, 2019, the Company revealed

that it did not have a buyer for Retail. In response to a question about why the Retail sale had not

yet closed, Byrne offered the vague response that it was “like a soufflé . . . The soufflé is ready

when it’s ready.”

        64.     On April 18, 2019, Byrne wrote a letter to shareholders announcing that the tZERO

and GSR Capital deal was delayed again and would not meet the planned mid-April completion

date, but reassured shareholders that Overstock had a binding agreement with GSR Capital to buy

$30 million worth of tZERO tokens by May 6.

        65.     By this point, a month before the beginning of the Class Period, Defendants knew

that they had no viable buyer for the struggling Retail division and that the tZERO deal was falling

apart. Seeing no legitimate path forward for the Company, Defendants lied to investors and

manipulated the market for Overstock stock in order to inflate the stock price and let Byrne cash

                                                24
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1057 Page 25 of 90




out, quit, flee the country, and convert the $100 million in proceeds from his Overstock stock sales

to gold, silver, and cryptocurrency (which, as he noted on his blog, moved his “ammunition”

“outside” of the reach of the government). In the process, Defendants harmed investors who

bought Overstock at inflated prices.

                   D. Defendants Announce Fraudulently Inflated Retail Earnings and Guidance

       66.     On May 9, 2019, the first day of the Class Period, Defendants announced in a letter

to shareholders that, due to the very positive current and past performance of the Retail division,

Overstock was raising Retail Adjusted EBITDA guidance by 50% from $10 million to $15 million.

       67.     Specifically, the shareholder letter claimed that the Retail business was “ahead of

schedule” and a “source of positive cash flow.” It also claimed that Overstock’s search engine

rankings had already seen seven months of sequential improvement and that the Retail division

had removed 25% of its costs in the last five months. Byrne echoed these arguments on a

shareholder call held the same day.

       68.     Along with this surprisingly positive news – that Retail had already achieved

significant improvements, that Overstock was raising earnings guidance, and that the Retail

division was cash-positive – Overstock’s first quarter 2019 announcements also disclosed some

very bad news.

       69.     The letter filed with the Form 8-K disclosed that, while Overstock had finally

entered into an investment agreement with tZERO and GSR Capital, the terms were nothing like

the original plan that Byrne had touted. Instead of the planned purchase of $30 million of tZERO

tokens or the original investment of more than $400 million by February 2019, GSR Capital

invested just $5 million dollars in exchange for tZERO equity – comprised of $1 million in cash;

$1 million worth of Chinese Renminbi, and $3 million worth of certain securities. The final deal

valued tZERO at $1 billion, far less than the initially agreed valuation of $1.5 billion. Overstock

                                                25
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1058 Page 26 of 90




and Byrne also announced that GSR Capital was released from all previous binding contracts –

which would have included the prior announced obligation to buy $30 million in tZERO tokens.

       70.     Additionally, that day Overstock filed its first quarter 2019 Form 10-Q. The Form

10-Q was signed by Iverson and certified by Byrne and Iverson as to the accuracy and

completeness of Overstock’s financial and operational reports, including that Overstock maintains

disclosure controls and procedures to ensure reliable and timely financial reporting.

       71.     The positive news regarding the Retail division’s improvements and guidance

outweighed the significant negative news disclosed that day, resulting in an increase in

Overstock’s stock price of 11%, from a closing price of $12.07 on 1,644,303 shares traded on May

8 to a close of $13.43 on 5,039,858 shares traded on May 9.

       72.     Defendants’ statements about the purported reasons for the increase in Retail

guidance and the reliability of its internal controls were materially false and misleading. In truth,

at that time, the 50% guidance increase was not a reasonable conclusion based on a diligent

investigation of then-existing facts, applying accurate and reliable accounting principles.

       73.     Former Overstock employees make clear that Byrne’s statement that the Company

could lift earnings guidance for the Retail division by 50% based, in part, on seeing seven months

of sequential improvement in Overstock’s search engine rankings, was false. To the contrary,

Overstock’s search engine optimization was performing poorly and Overstock never saw a big

improvement, including no improvement during the first or second quarter of 2019. Confidential

Witness #1 worked at Overstock from June 2004 to January 2020 and was a production design

lead during the Class period. Confidential Witness #1 stated that Overstock did not meet its

revenue goals for the Retail division in the third and fourth quarters of 2018 because the company’s

search engine optimization was performing poorly. Google regularly changed its algorithm and

Overstock did not keep up with those changes. Confidential Witness #2 was a front-end developer

                                                 26
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1059 Page 27 of 90




at Overstock from October 2015 through July 2019. Confidential Witness #2 stated that Overstock

was continuously working on problems related to SEO, but there was never a big improvement,

including no improvement during the first or second quarter of 2019.

       74.     Indeed, Byrne later conceded on his blog that the financial estimates to the public

were fraudulent: a mere “best guess” that the Company had only a 50/50 shot of meeting at the

time. Byrne’s admission was borne out when just four and a half months later, upon Byrne’s

dramatic exit from the Company, Overstock’s new leadership immediately “[u]pdated” Retail

guidance, revealing that third-quarter 2019 Retail Adjusted EBITDA was just break-even, vividly

illustrating the inaccurate and unreasonable nature of the May 9 earnings guidance increase. Byrne

later explained the discrepancy not by pointing to any new information but rather explaining that

the new management would provide guidance that the Company had a 90% chance of meeting,

rather than his 50/50 approach. Ultimately, on March 13, 2020, the Company announced that

Retail Adjusted EBITDA for the year was negative $2.2 million, an extraordinary reduction from

Defendants’ $15 million announcement.

                  E. Byrne Takes Advantage of the Fraudulently Increased Price to Sell Stock
                     for Proceeds of Over $10 Million

       75.     Byrne promptly took advantage of the artificial boost to Overstock’s stock price

caused by his false Retail guidance. Beginning on May 13 – just two trading days after the first

quarter 2019 results were announced – and continuing through May 15, Byrne sold over 900,000

of his personal shares of common stock, amounting to more than 15% of his stake in the

Company’s common stock at that time and yielding Byrne $10.731 million.

       76.     Byrne sold 250,000 shares on May 13 at $13.33 per share and 250,000 shares on

May 14 at $12.84 per share. He disclosed those sales on May 15 in a Form 4 filed with the SEC.

When the market learned of Byrne’s sales, Overstock’s stock price plummeted 15%, falling from



                                               27
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1060 Page 28 of 90




$12.89 at close on May 14, 2019 to $10.87 at close on May 15, 2019. Media coverage attributed

the drop to Byrne’s sales; a CNN Business article stated that “Overstock (OSTK) shares plunged

almost 15% after SEC filings revealed the CEO sold half-a-million shares.”

        77.     On May 16, 2019, Byrne sold another 407,055 shares on May 16 at $10.288 per

share. He disclosed that sale in a Form 4 on May 16 after the market closed.

        78.     Byrne instantly received questions about these sales. Byrne’s claimed justification

for these sales in his May 17, 2019 letter to shareholders was his desire to “invest personally in

blockchain projects” and “meet charitable pledges.” But his real motivation was to sell his stake

in the Company while the share price was artificially inflated and before the market learned that

the earnings guidance was false.

                    F. Overstock Fraudulently Raises Retail Guidance Again

        79.     Two months later, on July 15, 2019, Overstock and Byrne issued a lengthy letter to

shareholders with a Form 8-K.

        80.     In this letter, Overstock and Byrne announced mixed news. The letter announced

another increase in Retail Adjusted EBITDA guidance, this time from $15 million to $17.5

million, and that the Retail division’s contribution (gross profit less sales and marketing expenses)

was covering its expenses, with Byrne falsely telling investors that the “core earning power of our

retail business has snapped back more quickly than I expected[]” and that “Retail’s recovery in

2019 has been exceeding expectations.” Byrne also said that Retail “should generate enough cash

to substantially cover Blockchain's operating cash burn” and trumpeted Retail’s aggressive

expense management.

        81.     But the letter also disclosed that the Company was no longer actively looking to

sell the Retail division.




                                                 28
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1061 Page 29 of 90




        82.    On the day of this announcement, Overstock’s price initially fell, reflecting the

market’s concern about the sudden reversal in Overstock’s plan to sell the Retail division. For

example, an article titled “Overstock.com CEO Patrick Byrne Can’t Keep His Story Straight”

concluded that Overstock must have little interest from buyers, since it decided to hold onto the

Retail business rather than sell it for what was expected to be hundreds of millions of dollars in

cash.

        83.    But, the next day, the market price recovered in response to analyst enthusiasm

about the increase in retail guidance. On July 16, 2019, DA Davidson analyst Tom Forte reiterated

his buy rating and Maxim Group resumed coverage of Overstock with a buy rating. Maxim stated

that it expected the Retail division “to shift to adjusted EBITDA profitability in 2019, with

improving results in 2020,” and noting that “[e]ncouragingly,” management raised Retail’s

adjusted EBITDA guidance to $15 million on the first quarter 2019 call and then to $17.5 million

on July 15. On these positive reports, Overstock’s price ticked back up 3.1% to $17.76.

                  G. Overstock Announces a Locked-Up Dividend and Creates a Manipulative
                     Short Squeeze

                          1. Defendants Launch the Locked-Up Dividend

        84.    In July 2019, Byrne learned that major personal news was about to go public –

Byrne claimed to have had a “non-standard arrangement” with the FBI that included dating

Russian spy Maria Butina; Byrne claimed that his work with the FBI had morphed into a political

espionage campaign involving Hillary Clinton, Donald Trump, Marco Rubio, and Ted Cruz. Byrne

explained on his blog that when he learned that this information would become public, he believed

he would not be at the Company much longer and so he issued the July 15 shareholder letter, in

which he raised Retail Adjusted EBITDA guidance by another $2.5 million.




                                               29
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1062 Page 30 of 90




       85.     After Byrne realized that he would soon be gone from Overstock, on July 30, 2019,

the Company abruptly announced that it would issue a dividend – which was, in reality, a new

maneuver to artificially inflate Overstock’s share price by engineering a short squeeze.

       86.     Instead of a traditional cash payout or issuance of freely tradeable common stock,

investors were forced to access the dividend in the form of a blockchain-based digital “security

token” issued by Overstock, which it called the “Digital Voting Series A-1 Preferred Stock.” The

record date for the Locked-up Dividend would be September 23, 2019. On that date, for each 10

shares of Overstock common stock, Series A-1, or Voting Series B Preferred Stock, a shareholder

would receive the crypto equivalent of one share of Series A-1 Preferred Stock.

       87.     It was an economic inevitability that the Locked-up Dividend, as structured, would

cause a short squeeze.

       88.     At the time the Locked-up Dividend was announced, Defendants knew that

Overstock was heavily shorted. As of July 15, 2019, Defendants were well aware that Overstock

had 17.8 million shares sold short, representing more than half of shares outstanding. As discussed

above, paragraphs 41-42, Defendants regularly monitored Overstock’s short interest. Byrne even

retained his own personal advisor to monitor Overstock’s short interest.

       89.     Knowing this, Defendants designed the Locked-up Dividend to be structurally

incompatible with short selling. If a dividend is issued while a short seller has an open position –

meaning, between the time she sells her borrowed shares and repurchases stock to return to the

broker – that short seller must pay any dividend paid on the stock to the lender (usually via a

broker). Typically, that is not a problem because traditional dividends are issued as cash or as a

freely tradeable security, which is fungible, so short sellers can simply pay cash or the freely

tradeable security to the brokerage from which they borrowed the shares. But unlike a typical

dividend that is either in cash or freely tradeable stock, the Overstock dividend was locked-up.

                                                30
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1063 Page 31 of 90




Defendants chose not to register it as a security, which they claimed meant it could not be bought

or sold for approximately six months. Short sellers would not receive the Locked-up Dividend

themselves and, because it was locked-up, there was no way for short sellers to purchase it on any

market. While Overstock had previously issued a small number of digital preferred shares that

were trading, there were not nearly enough of these freely trading shares to allow all shorts to

cover their positions by purchasing them. Further, due to the extraordinary nature of the Locked-

Up Dividend, lending agents – those that lend shares to shorts – began to recall their shares.

       90.     As a result, a short seller’s only choice to avoid breaching their contractual

obligations to their lending broker was to close out – or “cover” – their Overstock positions before

the Locked-up Dividend was issued and before the borrowed shares were recalled. This forced

short sellers to purchase Overstock stock and to do it quickly. Because in September 2019 it took

two days for transactions to settle, all covering had to be completed by September 18 (two trading

days prior to the Locked-up Dividend’s record date of September 23). The rapid purchasing of

Overstock shares by short sellers attempting to cover would, necessarily, dramatically drive up

Overstock’s stock price and trading volume. It would also remove short sellers from the market

for Overstock’s stock.

       91.     Thus, the Locked-up Dividend artificially altered the market for Overstock stock.

Instead of the stock trading based on normal supply and demand, Overstock forced a huge group

of investors to purchase Overstock stock to cover their positions in very short order who would

not have otherwise done so, and that collective rush to cover artificially spiked the stock price.

       92.     Defendants omitted this information from their July 30, 2019 announcement of the

Locked-up Dividend, hiding from investors that it was intended to cause a short squeeze that would

artificially spike Overstock’s stock price.




                                                 31
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1064 Page 32 of 90




       93.     Defendants also concealed from investors that then-CEO Byrne – who was armed

with all of this material non-public information regarding the short squeeze and his own imminent

exit from the Company – secretly planned a sale of 200,000 shares of his stock “into the volume

we expected to pick up in mid-September” prior to the Locked-up Dividend’s record date.

       94.     On July 30, 2019, with the news of the Locked-up Dividend (omitting key

information from the investing public), Overstock’s stock price increased, from $22.08 at close on

July 29, 2019 to $22.88 at close on July 30, 2019.

       95.     Sophisticated analysts, however, quickly identified certain problems with the

Locked-up Dividend.

       96.     The same day the Locked-up Dividend was announced, July 30, 2019, Timothy

Collins wrote an article in RealMoney titled, “Overstock Is Paying a Digital Dividend and That’s

Just Where the Intrigue Starts: How this one stays out of court, I have no idea.” He noted Byrne’s

comment that the digital shares may be worth more than those listed on the NASDAQ and

concluded the Company was creating an “artificial short-squeeze of shorts” and “a digital

squeeze”. He added:

       you are essentially telling shorts they need to buy shares on the Nasdaq to either
       avoid paying out the digital dividend or as a hedge after they've paid the digital
       dividend. . . I have no idea how this one stays out of court. The two biggest issues
       I see are: trying to force a short on a traditional market to become short a security
       subject to Rule 144 and the conflict of interest in where the digital shares trade and
       how that exchange is controlled.

       97.     On July 31, 2019, Paulo Santos wrote an article on Seeking Alpha reaching similar

conclusions:

       What did Overstock just do? Well, it decided to create and award a dividend in
       something the short sellers don’t have for delivery: A digital share dividend. The
       “Digital Voting Series A-1 Preferred Stock (the “Series A-1”).” . . .

       For institutionally-minded short sellers, the need to deliver on this digital asset
       could become a large roadblock forcing them to close positions – which is the
       whole point.
                                                32
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1065 Page 33 of 90




        This is a highly manipulative tactic. It’s to be expected that all kinds of other shady
        businesses with high short interest will replicate it. We’ll see more of this, unless
        the SEC intervenes.

        Do note that many high short interest situations are shady and have owners trying
        to enrich themselves. If this technique is allowed, these persons could create a
        digital asset and then artificially create demand for it by forcing short sellers to buy
        it, thus enriching themselves.

        98.     Then on August 1, 2019, Matt Levine of Bloomberg noted the same concerns,

stating that Overstock’s “blockchain-stock dividend punishes actual short sellers of Overstock’s

regular stock right now.” This is because short sellers are required to pay back any dividends or

distributions on the stock. So, “[i]f Overstock pays a dividend of $1, you have to pay your share

lender $1. If Overstock pays a dividend of one share of Digital Voting Series A-1 Preferred Stock,

you have to give your lender one share of Digital Voting Series A-1 Preferred Stock, which means

you have to go and buy it,” but because the new shares of Series A-1 were not registered and could

not be sold for six months, “the people who are getting [the Overstock blockchain stock] are not

allowed to sell it to you.”

                              2. Defendants Lack of Preparation for the Locked-up Dividend
                                 Further Demonstrates That It Was a Farce

        99.     The Company’s claimed business goal of using the Locked-up Dividend to draw

users onto the tZERO platform was pretextual. They intentionally or recklessly failed to create the

necessary infrastructure for the issuance and trading of the Locked-up Dividend.

        100.    Defendants informed investors that they were required to open a brokerage account

through Dinosaur Financial8 in order to receive and – eventually – trade the Locked-Up Dividend.

However, they knew or recklessly disregarded that Dinosaur Financial was unequipped and

unprepared to handle the Locked-Up Dividend. Dinosaur Financials’ website crashed, it did not



        8
         Dinosaur Financial Group is a brokerage firm that teamed up with tZERO in February
2019 to provide brokerage accounts for tZERO’s digital security tokens.

                                                  33
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1066 Page 34 of 90




have a process to open accounts for non-United States investors, it did not know whether the shares

were restricted, and it took many weeks for investors to even be able to open an account. Indeed,

according to Lead Plaintiff, the representative of Dinosaur Financial who was answering the phone

number provided to investors by Overstock stated that the Locked-up Dividend came “out of left

field” and had been dropped on Dinosaur Financial without sufficient information or preparation.

       101.    Overstock was similarly unable to provide investors with any guidance on major

legal and operational questions regarding the Locked-up Dividend. For example, Mark Delcorps,

Overstock’s Senior Director of Public Relations, could not answer Lead Plaintiff’s emailed

questions regarding how the Locked-up Dividend would work if an investor’s broker had lent out

the shares. The representative answering the Overstock phone number could not answer even basic

questions and told Lead Plaintiff that the Company was still working out responses to investors’

questions. When asked by Lead Plaintiff what impact the Locked-up Dividend would have on

short sellers in particular, the Overstock representative responded that any issues raised were “the

shorts’ problem.” Additionally, when asked how the Locked-up Dividend would work for

unaccredited investors that owned Overstock shares, Overstock provided no answer. Delcorps

directed Lead Plaintiff to raise that question with Dinosaur Financial; Dinosaur Financial never

responded to the follow-up email. The lack of information and coordination further demonstrates

that Defendants did not intend to ever issue the Locked-up Dividend.

       102.    Because neither Overstock nor Dinosaur Financial could or would provide

information regarding the Locked-Up Dividend to investors, numerous Overstock investors

reached out to the Securities Industry and Financial Markets Association (“SIFMA”), a trade

association for members of the securities industry, for assistance. In response, SIFMA formed a

working group, including members from major brokerage houses like Fidelity Brokerage Services




                                                34
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1067 Page 35 of 90




LLC (“Fidelity”), to try to get answers to the securities industry’s legal and operational questions

from the Company.

          103.   According to both Lead Plaintiff and Fidelity, the working group was also thwarted.

Although the working group was initially hopeful that it could obtain guidance and a workable

approach for investors that would not result in a short squeeze, Overstock refused to tell the SIFMA

working group whether NASDAQ would declare an ex-dividend date,9 how the Locked-up

Dividend would be delivered, how brokerages could obtain custody of it, and whether it was a

digital asset or restricted stock – basic information necessary for the Locked-Up Dividend to be

issued.

          104.   Overstock’s refusal to provide this basic information regarding the Locked-Up

Dividend led the SIFMA working group to meet with the SEC, the Financial Industry Regulatory

Authority (a self-regulatory organization that, under the supervision of the SEC, writes and

enforces the rules governing registered brokers and broker-dealer firms in the United States), and

other regulators to request their assistance in getting Overstock to issue guidance regarding how

to work through the myriad of issues caused by the Locked-Up Dividend. However, as of




          9
          The ex-dividend date is the date on which the stock trades without the dividend. That date
is set by The Nasdaq, the exchange on which Overstock stock trades (not by the Company). Nasdaq
Listing Rule 520(e)(6) and SEC Rule 10b-17 require that “the issuer of any class of securities listed
on The Nasdaq Stock Market must notify Nasdaq no later than ten calendar days prior to the
record date of a cash or non-cash dividend distribution.” Nasdaq never issued an ex-dividend date
for the Locked-up Dividend.
                                                 35
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1068 Page 36 of 90




September 18 (the last day to cover) and approached with no guidance or plan from Overstock,

investors were forced to cover by purchasing Overstock shares.

                   H. Defendants Further Their Deception Regarding the Retail Division’s
                      Finances and Conceal a Company-Wide Insurance Crisis

        105.   Directors’ and officers’ insurance covers legal defense for directors and officers

when those costs exceed what is covered by a company’s general liability insurance. If a company

has agreed to pay legal costs – for example, in an employment contract with its CEO or other

executives – directors and officer’s insurance will protect the company in the event that current or

former employee is embroiled in expensive legal disputes.

        106.   As Byrne admitted in his September 25, 2019 blog post, the July 2019 revelations

regarding Byrne, Butina, and the FBI created a major insurance problem for the Company

(particularly in the context of many years of unstable leadership by Byrne and regular involvement

by the SEC). The Company learned that with Byrne at the helm, Overstock could no longer obtain

director’s and officer’s insurance for anyone at the Company.

        107.   Nonetheless, in the Company’s August 8, 2019 Form 8-K (signed by Byrne) and

Form 10-Q (signed by Iverson), Overstock noted an increase in the Company’s expenses,

attributable in part to a “$722,000 increase in insurance premiums,” but omitted any mention of

Overstock having difficulty accessing insurance coverage for Byrne or any of its other officers or

directors.

        108.   The letter also reaffirmed the falsely positive retail news from earlier in the

summer, claiming that the “retail business has returned to positive adjusted EBITDA for the first

time since the second quarter of 2017 and shows no sign of stopping” and announced that the

Retail adjusted EBITDA for the quarter was $1.6 million. On an earnings call the same day,

Overstock continued to trumpet the Retail business and its positive earnings trajectory, with



                                                36
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1069 Page 37 of 90




Nielsen stating that the Retail business was “delivering positive adjusted EBITDA” and reiterating

the July 15 announcement increasing Retail adjusted EBITDA for the year to $17.5 million.

       109.    Additionally, on the same day, Overstock told investors that the record date for the

Locked-up Dividend would be September 23, 2019, and the payment date would be November 15,

2019. This announcement concealed that the Locked-up Dividend was intended to cause a short

squeeze and that Byrne had a plan to personally profit from that squeeze.

                   I. Byrne Flees and Launches a “Fire-and-Forget Missile” to Cash Out

       110.    On August 17, 2019, just nine days after the oblique mention of rising insurance

premiums, then-CFO Iverson confirmed to the Board (but not to investors) that Overstock could

not obtain directors’ and officers’ insurance at all for any of its directors or officers. In an email

sent on a Saturday to Overstock’s Board, Iverson explained that because of Patrick Byrne’s July

26 disclosure regarding his relationship with Maria Butina, it was “impossible” to get directors’

and officers’ insurance for Overstock with Byrne at the firm. That was confirmed on August 19

(the following Monday) by Overstock’s insurance brokerage, Marsh LLC, which stated that it was

impossible for Overstock to get insurance at any price. As Byrne later wrote, this was “[n]ot a

question of price, [but] a question of coverage.”

       111.    The inability to obtain insurance forced Byrne to move up his plan to exit the

Company. But before publicly announcing his departure, Byrne put in place a plan for selling his

remaining common stock in order to fully maximize his personal profit from the short squeeze.

       112.    As discussed above, paragraph 93, “[a]bout a month” earlier before the Locked-up

Dividend was announced, Byrne created a plan to sell “~200,000 shares into the volume we

expected to pick up in mid-September” with “volume” as a barely coded synonym for “price”

(which would inevitably rise along with the trading volume due to short covering).




                                                 37
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1070 Page 38 of 90




        113.   When Byrne decided to imminently resign, he put that plan into overdrive. He first

confirmed that everything was on track to maintain the artificially inflated share price. As Byrne

later admitted, he “checked and got confirmation: guidance was stable, and the dividend was green-

light.” Having confirmed that (1) his inflated Retail guidance would stay inflated and that (2) the

stock price would be further artificially inflated by the Locked-up Dividend causing a short

squeeze, Byrne changed his instructions from selling a mere 200,000 shares to “selling all my

shares in mid-September.”10 Numerous Overstock executives knew of Byrne’s plan. Byrne shared

his plan to sell “100%” of his remaining stock with “8-10 executives . . . I asked them to review

our guidance. [Defendant] Dave Nielsen (Retail President) came back said, The Retail executives

met, reviewed it all, and we do not have to change guidance for this year. We think we can hit the

$15-$17 million EBITDA for Retail which we have guided the Street”, and Byrne submitted

his resignation letter to Jonathan Johnson and General Counsel Glen Nickle.11 Byrne then worked

with his accountant/lawyer and bankers to “set the equivalent of a fire-and-forget missile to




   10
         Patrick Byrne, Reflections on Overstock, DeepCapture (Nov. 7, 2019)
https://www.deepcapture.com/2019/11/reflections-on-overstock/; see also November 14, 2019
Patrick Byrne, Reflections on Overstock Q3 Quarterly Earnings, DeepCapture (Nov. 14, 2019)
https://www.deepcapture.com/2019/11/reflections-on-overstock-q3-quarterly-earnings/           (he
“immediately” changed his plan to sell 200,000 shares and “decided to sell all [his] stock”).
   11
       Charles Gasparino, Lydia Moynihan, Fmr. Overstock CEO Patrick Byrne wants to explain
controversial exit, stock sale and predicts more deep state revelations, Fox Business,
https://www.foxbusiness.com/business-leaders/fmr-overstock-ceo-patrick-byrne-exit-stock-sale-
deep-state. Elsewhere, Byrne explained that “there are five witnesses within the company who can
confirm that by August 19 I had let them know I would be selling all my shares in the week or two
before the dividend, but as late as possible while still allowing me time to move out all my
holdings.” Patrick Byrne, A Message to My Former Colleagues at Overstock, DeepCapture (Sept.
18,      2019),    https://www.deepcapture.com/2019/09/a-message-to-my-former-colleagues-at-
overstock/. Similarly, Byrne tweeted, “decision made + instructions given Aug 19: 5 witnesses.”
Gary          Weiss,        Twitter.com,      (Oct.         9,      2019,         7:11      PM),
https://twitter.com/gary_weiss/status/1182071168242716672.



                                                38
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1071 Page 39 of 90




launch in the week before the dividend” and sell all of his remaining Overstock common stock

shares at the height of the short squeeze.

        114.   With that in place, a few days later, on August 22, 2019, Byrne announced in a

letter to shareholders filed with a Form 8-K that he was leaving Overstock. He wrote that due to

his “involvement in certain government matters . . . my presence may affect and complicate all

manner of business relationships, from insurability to strategic decisions regarding our retail

business” and so was in the “position of having to sever ties with Overstock, both as CEO and

board member, effective Thursday August 22.”12 Byrne also reiterated the “key points” of his July

15 shareholder letter, including falsely telling investors that the “retail business has recovered to

a state of positive adjusted EBITDA. . . I believe in the near future the cash generated by Retail

going forward should be adequate for funding both Retail’s ongoing innovation” and the

blockchain firms, especially tZERO.

        115.   In a Fox news interview that day, Byrne claimed that “everything was in a perfect

place, perfect time for me to resign” and

explained that he “had an idea” that his

departure “was coming since last July” and

had “been preparing very carefully” by

putting the blockchain technology in place.

        116.   The    market    reacted      very

positively to the news of Byrne’s departure (as well as the positive retail guidance) jumping from



   12
       A month later, Byrne again reaffirmed that the insurance issues caused his departure, writing
on his blog, “[t]he proximate cause for my departure was, in fact, the impossibility of our getting
corporate insurance with me still at the helm” (emphasis added). Patrick Byrne, A Message to
My      Former       Colleagues    at     Overstock,      DeepCapture      (Sept.    18,     2020),
https://www.deepcapture.com/2019/09/a-message-to-my-former-colleagues-at-overstock/.

                                                    39
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1072 Page 40 of 90




$19.50 at close and 3,707,888 shares traded on August 21, 2019 to $21.12 at close and an

astounding 12,499,209 shares traded on August 22, 2019.

       117.    Byrne then fled the country for South America and later continued on to Indonesia

– a country that he noted does not have a criminal extradition treaty with the United States. As

MarketWatch noted on August 23, 2019, Byrne’s departure plans “sounds like the plans of a future

fugitive from justice, not a chief executive.”

                   J. Overstock Reveals it is Trying to Sell the Retail Division

       118.    After Byrne’s exit, Jonathan Johnson – the Director and Chairman of tZERO – was

named Interim CEO. Under new leadership, the Company held an investor call a few days later,

on August 26, 2019, to discuss the management change and business updates.

       119.    Directly contradicting Byrne’s statements on July 15 (and demonstrating the lack

of bona fide progress in the Retail segment as Defendants were claiming), interim CEO Jonathan

Johnson announced that Overstock’s retail division was, in fact, looking for a buyer.

       120.    On this news, Overstock’s stock fell 15.8%, from a close of $19.89 on August 23,

2019 to a close of $16.75 on August 26, 2019.

                   K. Overstock’s Stock Price Skyrockets as the Locked-Up Dividend’s Record
                      Date Nears

       121.     As it became clear that the Locked-up Dividend was going forward, and as

September 18 (the last day to complete covering in time for shares to settle before the September

23 record date) crept closer, short sellers rushed to cover their positions by purchasing Overstock




                                                 40
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1073 Page 41 of 90




shares. And just as Defendants expected and intended, a short squeeze resulted, evidenced by the

dramatic increase in Overstock’s stock price and trading volume:




       122.    From the beginning of the short squeeze on September 3 through its peak during

the trading day on September 13, Overstock’s common stock price rose 97% (from $15.07 to a 52-

week high of $29.75) and trading volume increased by 776% (from 2,122,416 to 18,613,100 shares

traded). The stock price was driven up by the massive increase in buying to cover (which also

drove up the trading volume).

       123.    The day-to-day change in Overstock’s stock price and trading volume caused by

Defendants’ manipulative Locked-up Dividend was extraordinary; the artificial inflation in the

stock price skyrocketed as short sellers rushed to cover (as reflected in the rapidly growing trading

volume caused by short sellers buying shares to cover):




                                                 41
      Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1074 Page 42 of 90




  Date       Peak Share       Increase from       Closing        Increase from    Volume of       Increase from
            Price During        Prior Day       Share Price        Prior Day        Shares          Prior Day
                Day                                                                 Traded
 9/3/2019      $16.18                              $15.07                          2,122,416
 9/4/2019      $15.87            -1.92%            $15.35             1.86%        1,595,028         -24.85%
 9/5/2019      $16.24             2.33%            $16.14             5.15%        1,980,592          24.17%
 9/6/2019      $17.14             5.54%            $16.90             4.71%        2,379,426          20.14%
 9/9/2019      $19.97            16.34%            $19.47            15.21%        4,128,299          73.50%
9/10/2019      $21.50             7.66%            $21.32             9.32%        5,755,673          39.42%
9/11/2019      $23.94            11.35%            $22.76             6.75%        9,234,612          60.44%
9/12/2019      $27.38            14.37%            $26.72             17.4%       11,448,303          23.97%
9/13/2019      $29.75             8.66%            $24.93             -6.7%       18,633,862          62.77%

             124.    As short sellers rushed to cover their positions, the amount of short interest in the

      market declined:




             125.    Short holdings declined by 11.32% during the squeeze, falling from 13,070,000

      shares on September 3 at the start of the squeeze to 11,590,000 shares on September 12, as short

      sellers were forced to exit their positions at the extreme crest.




                                                        42
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1075 Page 43 of 90




         126.   Notably, according to data from S3 Partners, a financial analytics firm, 6% of the

13.2 million shares borrowed by short sellers were bought back on September 11, 12, and 13 (the

three trading days prior to Sept. 16). As the managing director of S3 explained, the “serious

acceleration of short covering” in the days before the Locked-up Dividend record date reflects that

the market “is responding to an event that’s changing people’s trading strategies” – i.e., the

Locked-up Dividend.

         127.   The Locked-up Dividend changed shareholder’s behavior by forcing them to buy

stock at inflated prices to close out positions when they otherwise would not have done so. And

short sellers could not avoid the manipulation, even though they and some analysts recognized that

it was happening. Short sellers were captive and forced to buy Overstock stock at an inflated price

to avoid being in default of their legal obligations that result from them borrowing stock in order

to sell short legally or having their positions recalled.

                    L. “Problem Solved”: Byrne Takes Advantage of the Manipulated Market to
                       Sell Off His Remaining Stock

         128.   Byrne was tracking the short squeeze as it happened. Although he had left

Overstock, he admitted that he nonetheless continued his retention of an advisor economist who

tracked Overstock’s trading, volume, negative rebate, and average days outstanding of the short

position.13

         129.   Just a few days before the Locked-up Dividend record date, Byrne learned that the

short squeeze was starting to loosen. Around September 13, 2019, certain prime brokerages agreed




    13
      Byrne was even receiving data from his adviser. Byrne later published a chart on his blog
that was created by his privately retained economist-adviser showing Overstock’s stock price
dramatically increasing during the month of September to its peak and the short interest
correspondingly dropping.



                                                  43
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1076 Page 44 of 90




to take a cash equivalent in lieu of the Locked-up Dividend shares. As short sellers learned this

information, their frantic purchasing slowed.14

        130.   Over the weekend of September 14 and 15, 2019, Byrne received “detailed

messages” that major prime brokers on Wall Street like JP Morgan and Goldman Sachs had told

clients that the Locked-up Dividend was not going forward. Byrne claimed on his blog, including

an entry titled “The Deep State Cries Bazoomba,” that he was told the reason given was that the

SEC was going to intervene to prevent the Locked-up Dividend.

        131.   Then on Sunday, September 15, 2019, Byrne received an “alarm[ing]” text from

John Tabacco, who he describes on his blog as a “friend[] within Wall Street (one of the Staten

Island fellows who seems extraordinarily well-plugged-in)”.15 What Byrne did not share with his

blog readers is that John Tabacco was barred from the securities industry after he was sanctioned

for misconduct in the late 1990s. Despite that questionable background, Tabacco was a co-founder

of tZERO and worked at tZERO for over two years. And, notably, his brother Derek was a Vice

President at tZERO during the Class Period – and thus would have had access to insider

information.

        132.   According to Byrne, Tabacco warned him that Overstock management was “gonna

get intense heat to postpone Record date” and that Tabacco was “hearing chatter from big brokers”

that the Locked-up Dividend was not going to happen. Tabacco wrote that he knew Byrne “still



   14
      As the short squeeze alleviated, the short squeeze metrics resolved. The stock price dropped
each day, from a high during the trading day of $29.75 on September 13, 2019 down to $11.19 on
September 23.
        15
           At times, Byrne has referred to Tabacco by the pseudonym “Huggy Bear,” but states
clearly on his blog that Huggy Bear is John Tabacco. In his October 19, 2019 blog “When the SEC
Leaks, Is the Result Insider Trading?,” Byrne makes the connection explicit, writing “Huggy Bear
(a.k.a. John Tobacco) [sic]” and including a video clip of their television interview together.
Patrick Byrne, When the SEC Leaks, Is the Result Insider Trading?, DeepCapture (Oct. 19, 2019),
https://www.deepcapture.com/2019/10/when-the-sec-leaks-is-it-insider-trading/.

                                                  44
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1077 Page 45 of 90




ha[d] a significant stake in ostk and tZERO” and advised Byrne that “if the new leadership caves

to ANY postponement OSTK is $10 and we never get another bite at this. If someone has a

backbone and stands tall OSTK is $48 by Friday . . .”, which would be the last trading day before

the Locked-up Dividend record date. In other words, Tabacco told Byrne that (1) he heard the

Locked-up Dividend was going to be called off and (2) if it was called off, Overstock’s stock price

would crash.

        133.    After learning this, Byrne ordered his accountant to immediately sell his entire

remaining stock in Overstock common stock. As Byrne wrote, he contacted his accountant “whose

finger was poised over the button of the ejection seat, [and he] hit it . . .”

        134.    As Byrne aptly summarized, “I resigned the CEO position, the director position,

and after waiting until volume picked up, sold every last share of my stock. Problem solved.”

                    M. Overstock’s Stock Price Tumbles as Byrne Sells Off His Common Stock,
                       the Public Learns that the Dividend Was a Manipulative Short Squeeze, and
                       the Short Squeeze Abates

        135.    Over a dramatic three-day period in mid-September, Defendants’ market

manipulation scheme came to a head. Breaking down the events of each day:

                            1. September 16, 2019

        136.    On September 16, 2019, Patrick Byrne sold 1,592,123 shares of Overstock stock at

$21.83 a share, yielding $34.7 million dollars. That information was not revealed to the public,

though, for another two days.

        137.    Instead, that day, Bloomberg published an article entitled “How Patrick Byrne’s

Final Act at Overstock Crushed Short Sellers” explaining that “[s]hares of the online merchant are

on a tear, up about 60% in two weeks . . . coincid[ing] with a flurry of short covering that comes

a week before the record date for an exotic dividend the company unveiled to much fanfare and




                                                   45
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1078 Page 46 of 90




confusion last month.” Recognizing Byrne’s disdain for short sellers, Bloomberg noted that the

harm befalling short sellers was “unlikely to bother Byrne.”

       138.    Citing data from financial analytics firm S3 Partners, Bloomberg reported that 6%

of the 13.2 million shares borrowed by short sellers had been bought back in the past three business

days, and noted that shares fell on Friday for the first time in eight days, but on volume three times

the average. S3 managing director Ihor Dusaniwsky was quoted saying, “[t]here’s been a serious

acceleration of short covering just recently . . . responding to an event that’s changing people’s

trading strategies.”

       139.    The article further stated that the Locked-up Dividend was an explanation for the

seeming rally in Overstock’s stock price:

       Because the security could prove hard for others to lay hands on, the potential exists
       for it to snarl the process by which shorts maintain positions.

       The theory behind the squeeze is technical but comes down to the obligation a short
       seller faces to pass dividends back to whomever lent him shares. That may prove
       difficult in Overstock’s case because the so-called “Digital Voting Series A-1
       Preferred Stock” it promised in July is unregistered, will trade only on a blockchain
       exchange owned by a subsidiary, and may face restrictions on transfer.

       140.    The article quoted TD Ameritrade chief market strategist JJ Kinahan as stating that

short sellers “have no way of delivering” the Locked-up Dividend, and so “have to cover this

stock.” Similarly, Dusaniwsky said, “[y]ou can expect a lot of buy-to-covers before the record

day.” He noted that brokerages he had spoken to were “trying to figure out” how to handle the

Locked-up Dividend and whether to accept something instead of the digital security.

       141.    Byrne published a blog that same day admitting that he knew that the Locked-up

Dividend would create a short squeeze, but that he did not care. He acknowledged that “some on

Wall Street object that this is manipulative” but went on to claim, incorrectly and with no regard

to the illegality of Defendants’ conduct, that “[n]o retail investor would lose a penny from that



                                                 46
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1079 Page 47 of 90




dividend going forward. The only market participants in harm’s way would be the shorts, but shorts

are sophisticated investors.” He then threatened the SEC, stating that if it intervened in the Locked-

up Dividend, Byrne would consider that an “act of war”.

       142.    After the revelations in this Bloomberg article and on Byrne’s blog, and as the

frantic purchasing slowed, Overstock’s stock price fell from $24.93 at close on September 13,

2019 to $19.75 on September 16, 2019 – an enormous drop of $5.18 or 20.8%.

                           2. September 17, 2019

       143.    On September 17, 2019, Patrick Byrne sold another 2,141,646 shares of Overstock

stock at $18.66 a share, yielding $39.9 million dollars. That information was not revealed to the

public, though, for another day.

       144.    Instead, that day the public learned more about the Defendants’ intentional short

squeeze.

       145.    The New York Post published an article titled “Ex-Overstock CEO planned crypto

dividend to thwart short sellers” explaining that “the crypto-dividend was devised by Byrne . . . to

thwart Overstock’s short sellers, with whom he has been tangling for decades. The plan worked –

for a time anyway – and sent Overstock shares surging 60% over the last two weeks, to a 52-week

high of $29.75 in midday trading on Friday [September 13].” The article reported based on an

anonymous source that Byrne “designed the dividend to create short covering.” The article further

explained that the Locked-up Dividend forced short sellers “to unwind their short positions ahead

of the dividend hitting, which drove the stock higher.”

       146.    The New York Post further reported that the “short squeeze has deflated in recent

days” after brokerage firms JPMorgan and Morgan Stanley agreed to take cash of an equivalent

value to the Locked-up Dividend to cover short positions. The New York Post reported that




                                                 47
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1080 Page 48 of 90




Overstock shares “buckled as word of the brokerage concession began to spread early Friday

because it meant short sellers could maintain their short positions.”

       147.    On this revelation and with the further reduction in covering, the price continued

falling, closing at $17.60, an additional $2.15 or 10.9% decline from the previous day.

                           3. September 18, 2019

       148.    Finally, on September 18, 2019, Patrick Byrne sold his remaining 1,056,690 shares

of Overstock common stock at $16.32 a share, yielding $17.2 million.

       149.    Having waited until the last day that short sellers could cover, and thus creating

maximum uncertainty and having inflicted maximum pain on the shorts, Overstock officially

ended the short squeeze by announcing in a Form 8-K filed that same day that the Locked-up

Dividend’s record date would be postponed and that restrictions would be loosened so the dividend

would immediately be freely tradeable.

       150.    This announcement alleviated short sellers’ need to purchase to cover and revealed

that the Company did not need to lock up the dividend to accomplish its stated goals of providing

a benefit to investors and adding blockchain to the investor experience.

       151.    On this revelation and with the further reduction in covering, the price continued

falling, closing at $16.19, an additional $1.41, an 8% decline from the previous day.

       152.    After the market closed, a Form 4 was filed for Byrne revealing his total liquidation

of Overstock common stock between September 16 and 18, 2019, which yielded him over $90

million. From abroad, Byrne announced that he had invested the proceeds from his sales in gold,

silver, and cryptocurrencies to hide his fortune from “retaliation from the Deep State.”

                           4. The Market Recognizes that Defendants Manipulated the Market

       153.    With this new information regarding Byrne’s stock sales, the financial news swiftly

reported that the Locked-up Dividend was not only unusual, but was a market manipulation


                                                48
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1081 Page 49 of 90




scheme intentionally created by Overstock to harm short sellers and to allow Byrne to cash out his

share holdings.

       154.    As Matt Levine explained succinctly, “Byrne’s decision to pay a dividend in magic

beans on the blockchain has both led to a 60% rally in the stock and burned the short sellers he

vocally hates.” But because that rally was based on manipulation, it lasted long enough for Byrne

to sell all of his shares, but not much longer.

       155.    Additionally, MarketWatch published a report on September 22, 2019, titled

“Overstock founder tried to squeeze short sellers, then sold out when the SEC cracked down,”

reporting on the recent events, including that the Locked-up Dividend was intended to cause an

“operational impossibility” forcing short sellers to close their positions and driving up the stock

price so Byrne could cash out:

       In unexpected afterword to his bizarre final chapter at Overstock, Patrick
       Byrne sells his shares after his ‘digital dividend’ is changed and delayed

       One of Patrick Byrne’s last acts at Overstock.com Inc. appears to have forced a
       short squeeze that warranted the attention of the Securities and Exchange
       Commission, and the sell-off of his entire stake over the last three days is now
       raising questions about whether he tried to manipulate the market.

       Byrne, the controversial founding chief executive of Overstock OSTK, -
       2.56% who has long been at open war with short sellers and Wall Street at large,
       left the company last month amid some of the strangest circumstances and stories
       from a tech executive since John McAfee fled Belize. Before he left, though, he
       installed plans for a “digital dividend” for Overstock shareholders that appears
       designed to be a shot of pure poison for the people Byrne appears to hate only as
       much as “the Deep State,” short sellers.
       ...
       What Byrne is saying is that the digital dividend is a way to force investors to open
       a digital wallet and help his blockchain-exchange experiment. What he is not
       saying is that the scheme would also force investors to recall their shares that
       were loaned out to short sellers, forcing some to buy to cover their position.
       None of this is going over well with investors, especially hedge funds who typically
       short stocks that they borrow, hoping to repay the borrows after a price decline and
       make money on the difference. In the last two weeks, Overstock’s shares have been
       on a roller-coaster ride, as investors started to realize that the digital dividend
       presented a problem for short sellers.

                                                  49
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1082 Page 50 of 90




       “The entire dividend is a gimmick conceived by the company’s board to engineer
       a short squeeze by designing an operational impossibility by short sellers to
       deliver the digital dividend,” Willem de Vocht, founder of Netherlands hedge fund
       Mayflower Capital Partners, said in an email earlier this week. . . . “If Byrne had
       intent to engineer a short squeeze then profited from selling into the price spike,
       that seems to be clear-cut market manipulation,” Nathan Anderson, founder of
       Hindenberg Research, which published a scathing report on Bloom Energy BE, -
       9.61% earlier this week, said Wednesday afternoon. “I’ve been both long and short
       Overstock in the past and frankly given these latest events I intend to be short
       tomorrow.”
       “For years, Patrick Byrne has complained about short sellers and has insinuated
       that they are criminals or nearly so,” said one hedge-fund manager who asked not
       to be named. “Today we learned that he tried to engineer a short squeeze and
       when it appeared to be failing, he sold every share of stock he owned.”

                  N. The Truth About Defendants’ Retail Division and Insurance Crisis is
                     Revealed

       156.    Just a few days later, on September 23, 2019, Overstock issued a press release along

with a Form 8-K, revealing that Defendants’ Class Period statements regarding the Retail division

and insurance issues at Overstock were false and misleading.

       157.    Overstock announced that it was “[u]pdat[ing] Retail guidance. It revealed that the

prior $17.5 million Retail Adjusted EBITDA guidance provided just six weeks earlier presumed

“significant positive EBITDA” for the third quarter, but in fact, the third quarter results were

merely break-even – dramatically reversing the supposed progress towards profitability touted by

the Company and revealing the falsity of the earlier claims that increased guidance (from $10

million to $17.5 million) were based on improvements that had already occurred. Overstock listed

five supposed drivers of the Company’s reduced earnings guidance, including recent tariffs,

increased freight costs, increased insurance costs, decreased consumer confidence, and an

unexpected lag in web search traffic producing new customers. These supposed justifications did

not make sense – in earnings calls throughout August 2019, Overstock dismissed recent tariffs as

“non-material” to the retail business and repeatedly cited its management of freight costs as a

driver of earnings growth. Even as late as August 26, 2019, Overstock was boasting of the key role


                                                50
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1083 Page 51 of 90




its careful freight cost management played in Overstock’s “sustainable and profitable future

growth.” In reality, the earnings guidance had to be slashed because the earlier projections were

artificially and fraudulently inflated – as was clearly demonstrated by the ultimate announcement

in Overstock’s Form 8-K filed on March 13, 2020, announcing that Retail Adjusted EBITDA for

fiscal year 2019 was negative $2.2 million.

         158.   Overstock also announced that Iverson had resigned his post as CFO on September

17, 2019, and notified the Company the same day. There was no explanation for his departure or

for the weeklong delay in announcing it. Robert Hughes was appointed Acting Chief Financial

Officer, and the Company stated it would search for a new CFO. Overstock additionally announced

that its insurance costs “will significantly increase,” finally disclosing that the insurance problems

faced by Overstock were not general in nature but were caused specifically by Overstock-specific

recent events such as Byrne’s management decisions. A month later, Byrne himself acknowledged

that it was impossible for Overstock to get insurance while he was at the helm—and that Iverson

and the Company’s insurance brokers had said as much in writing.

         159.   Finally, the Company confirmed that Byrne had sold all of his remaining common

stock according to the Form 4 he filed on September 18, 2019.

         160.   On this news, the stock price tumbled dramatically by 25%, diving from $14.97

when the market closed on the previous trading day, September 20, 2019 to $ 11.19 at the close of

trading on September 23, 2019.

         161.   This was Overstock stock’s worst day in more than a decade and second worst

single-day performance in the Company’s history. This also concluded the worst seven-day stretch

in Overstock history, with seven consecutive trading sessions totaling a 58.1% decline in share

value.




                                                 51
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1084 Page 52 of 90




       162.     Barron’s, a financial news magazine, attributed the 25% dive in share value to the

Company’s stunning reversal in earnings guidance. The financial and markets news site

MicroSmallCap likewise attributed the share price drop to the announcement of Iverson’s

unscheduled departure following the abrupt reduction in earnings guidance.

                    O. Overstock Belatedly Announces an SEC Investigation

       163.     Further fall-out was revealed on November 12, 2019, when Overstock belatedly

announced in its Form 10-Q filed that day that it had received a subpoena from the SEC for

documents related to the Locked-up Dividend, the 10b-5-1 trading plans of Overstock’s officers

and directors, communications with Byrne, and documents related to the GSR Capital investment

in tZERO.16 Overstock also disclosed that the SEC’s investigations “covers the departure of our

former chief executive officer.”

       164.     On this news, Overstock’s share price dropped more than 17%, from $9.42 when

trading closed on November 11, 2019 to $7.78 when trading closed on November 12, 2019.

       165.     A November 12, 2019 Wall Street Journal article titled “Overstock Shares Hit

Seven-Year Low as SEC Expands Investigation,” a November 16, 2019 Salt Lake Tribune article

titled “Stock in Utah-based Overstock.com plummets as feds seek info on ex-CEO Patrick Byrne,”

and other reporters tied the stock drop that day to the announcement of the SEC investigation.17

                    P. Post-Class Period Revelations

                           1. February 13, 2020




       16
          Overstock received the subpoena on October 7, 2019. The Company offered no
explanation for its decision to wait a month before sharing that information with its shareholders.
       17
            See Exhibit A attached hereto detailing the fraud.

                                                 52
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1085 Page 53 of 90




       166.     On February 13, 2020, Overstock held a special shareholder meeting to allow

shareholders to vote on whether Overstock should issue a digital dividend that would be freely

tradeable.

       167.     Shareholders approved the proposal to issue a Series A-1 Preferred Stock dividend

that would be registered with the SEC and would trade on the tZERO platform. Unlike the original

Locked-up Dividend, the dividend issued under this modified proposal would be freely tradeable.

       168.     Shockingly, despite having claimed that he had disassociated from Overstock

(writing on his blog “I sold all my stock”, “[I] sold every last share of my stock”, and that he was

“100% disassociated from Overstock”), Byrne nonetheless participated in this shareholder vote.

This is clear from the vote results. Byrne owned 63,775 shares of Overstock’s Series A-1 preferred

stock and there were 124,546 outstanding shares of that series eligible to vote. Thus, only 60,771

shares are owned by someone other than Byrne. 86,257 Series A shares were voted at the meeting

(86,249 in favor of the proposals and 8 against with zero abstentions). Necessarily, then, Byrne

voted at least 25,486 of his shares.

       169.     Byrne’s self-interested vote and retention of his Series A shares wholly undermines

Byrne’s claims that his $90 million worth of stock sales were an innocent attempt to disentangle

himself from the Company, not the culmination of an illegal scheme to profit from his market

manipulation.

                           2. March 13, 2020

       170.     On March 13, 2020, the Company announced fourth quarter 2019 and fiscal year

2019 earnings and related results in a Form 8-K and Form 10-K.

       171.     The Form 8-K revealed that Retail Adjusted EBITDA for fiscal year 2019 was

negative $2.2 million – a significant reduction from the $15 million and $17.5 million numbers

announced by Defendants during the Class Period.

                                                53
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1086 Page 54 of 90




       172.    The Form 10-K also revealed that the SEC had expanded its investigation into the

key issues during the Class Period. In addition to the October 7, 2019 subpoena, Overstock

revealed that on December 9, 2019, the Company received a subpoena requesting documents

relating to the alternative trading system run by tZERO ATS, LLC (on which the Locked-up

Dividend was supposed to trade) and into the tZERO investment by GSR Capital. Then on

December 19, 2019, Overstock received yet another subpoena, this time for insider trading policies

and certain employment and consulting agreements. Overstock revealed that the Company had

previously received requests from the SEC regarding GSR and communications with Byrne, as

well as the matters referenced in the December 2019 subpoenas; the Company did not provide the

date or any information regarding the nature of those requests.

     V.    SUMMARIZED ALLEGATIONS OF DEFENDANTS’ SCIENTER

                   A. Byrne’s Insider Sales During the Class Period

       173.    Patrick Byrne was able to cash in on Overstock’s artificially inflated stock price by

selling more than 5.6 million shares of Overstock common stock for more than $100 million during

the Class Period – his entire stake in Overstock common stock.

       174.    A chart of Byrne’s sales, including for each sale the number of shares sold, the price

per share, the number of shares held after the transaction, the percentage of total holdings sold,

and the total proceeds, follows:

                                                                         Total     Change in
   Date of       Number of         Price per                          Shares Held Shares Held
                                                     Total Sale
 Transaction      Shares            Share                               Before        as a
                                                                      Transaction Percentage
                                                                                    of Total




                                                54
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1087 Page 55 of 90




                                                                                          Shares
                                                                                          Held18

  5/13/2019        250,000         $13.33          $3,332,900.00         4,640,824         -5%

  5/14/2019        250,000         $12.84          $3,211,175.00         4,390,824         -6%

  5/16/2019        407,055         $10.29          $4,187,863.25         4,140,824         -10%

  9/16/2019       1,505,123        $21.83         $32,864,812.20         3,733,769         -40%

                                                                                         -100% of
                                                                                        shares held
  9/17/2019       2,141,646        $18.66         $39,966,969.30         2,141,646       indirectly

  9/18/2019       1,056,690        $16.32         $17,243,384.40         1,056,690        -100%

 TOTAL:
                  5,610,514                      $100,807,104.15

       175.    Byrne’s Class Period sales were highly unusual and unprecedented in terms of their

timing, size, and frequency when compared to his pre-Class Period selling history.

       176.    A review of Form 4s filed with the SEC in the twenty years prior to the start of the

Class Period reveals that these sales were highly irregular compared to Byrne’s sales prior to the

Class Period. But for one sale on July 15, 2016, and a larger sale over a three-day period of

September 6, 7, and 10 in 2018, Byrne did not make any sales for nearly a six-year period prior to

the start of the Class Period. Those sales that he did make in the six years prior to the Class Period

totaled only 16% of his holdings, in stark contrast to his sale of his entire common stock holdings

during the Class Period.

       177.    The magnitude and timing of Byrne’s sales are highly probative of scienter as well.

On the heels of the major increase in the stock price following Defendants’ May 9, 2019




       18
           Byrne owned shares of Overstock common stock directly and indirectly, through High
Plains Investment LLC. This chart reflects shares owned directly, except where otherwise
indicated.

                                                 55
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1088 Page 56 of 90




announcement of a 50% increase in Retail guidance, Byrne reaped over $10 million by selling

Overstock common stock at artificially inflated prices.

        178.   And Byrne openly admits having laid a careful plan to sell the remainder of his

common stock into the volume and price swell right before the Locked-up Dividend record date,

a plan that he executed on September 16, 17, and 18, reaping over $90 million.

        179.   Thus, Byrne had a powerful personal motive to inflate Overstock’s stock price and

maintain those inflated prices so that he could gain over $100 million in profit from his sales of

Overstock stock. These sales came at a time when Overstock’s stock price was artificially inflated

by materially inflated Retail guidance, the short squeeze caused by the Locked-up Dividend, and

the concealed Company-wide insurance crisis.

                   B. Byrne’s Admissions Regarding the Locked-Up Dividend Scheme

        180.   In the days and weeks that followed the alleviation of the squeeze, Byrne openly

and repeatedly admitted his and the Company’s true intent to use the Locked-up Dividend to create

a short squeeze so that Byrne could personally profit. These admissions establish a strong inference

of scienter.

        181.   Byrne admitted that he intended the Locked-up Dividend to create a short squeeze

that would inflate Overstock’s share price. He wrote:

        In that regard, it is interesting to mention[] something studied by an advisor-
        economist I keep on retainer. He was tracking information regarding the trading in
        OSTK, the volume, the negative rebate, and the average days outstanding of the
        short positions. The average duration of the short positions was important because,
        by counting backwards, one could use it to determine the date at which the average
        short position had been put in place. Short positions on margin can move 50%
        against their holder before triggering a margin call. Thus, if at any point the OSTK
        share price reached a price that it was 50% higher than the price at which the
        average short position had been put on (which one determined by counting
        backwards a number of days equal to the average duration), it would trigger margin
        calls, at which point the price would have become a question of what price really
        cleared the market for the 37 million shares we had issued (rather than what price
        cleared the market for the 55 million – 60 million – 70 million – 100 million shares

                                                56
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1089 Page 57 of 90




       that had been issued by the firm plus the various shares created by the National
       Market System’s stock settlement system).

       If that happened, then as the stock price moved up, the cost to the shorts would
       have gone up with it. It would have thus cost more than $400 million. It might
       have cost $1 billion, but who knows? It could have been $2 billion. Maybe $4
       billion. No idea. It would have been up to the marketplace to decide how high the
       stock moved to shake out enough shares from the longs holding OSTK.

       ...

       I estimate the right answer is, “Such an event would have cost the shorts $1
       billion – $2 billion”. Some would claim that it would have been much more. But
       the mathematical least it would have cost is $400 million (as explained above),
       and my sense is that it would have cost the shorts $1-$2 billion.

       182.    Although feigning uncertainty, Byrne revealed that he knew exactly what the

Locked-up Dividend would do. On Twitter, Byrne admitted that when he was designing the

Locked-up Dividend, he “recognized” that it “might” cause a short squeeze. More candidly, in a

blog post responding to the September 17, 2019 New York Post article stating that Byrne designed

the Locked-up Dividend to create short covering, Byrne then went on to admit as much himself

publicly: Byrne intended the Locked-up Dividend to catalyze something he called “The Great

Reveal” by which he means that forcing short sellers to close out their short positions will lead the

share price to increase. Comparing the Locked-up Dividend to taking a bank safe off the lid of a

pot of boiling water, Byrne described short sellers as “struggling to keep the lid on the pot of

boiling water… However, if one must hoist a bank safe to rest on a lid over a pot of boiling water

to create enough weight to keep that lid in place, then taking that bank safe off would lead (as the

reader may imagine) to the water boiling over in a tremendous way. Maybe blasting a hole through

the ceiling. Similarly, if the short positions in OSTK (including the 18 million “legitimate” shorts

+ the Reg SHO shorts + the ex-clearing shorts + daisy-chaining) had finally had to settle, the stock

would have gone up just as surely as the water in the pot would have boiled over once the safe on

its lid was removed.”


                                                 57
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1090 Page 58 of 90




       183.    Byrne went on to “note that if that had been permitted to happen, while there are

those who would claim that this was deliberately created squeeze, Overstock would then have had

a stock price trading at a multiple of sales merely half of what essentially all its eCommerce

competitors have always had.”

       184.    Byrne also gloated that the Locked-up Dividend was a tool to harm short sellers,

stating that “we also had a hand with four aces in it (the dividend) ready to play.”

       185.    His September 18, 2019 blog post was similarly full of admissions of the criminal

nature of the Locked-up Dividend and Byrne’s delight at the harm it caused short sellers. Byrne

admitted that he did “not just dream this [Locked-up Dividend] up on a whim. [He] designed it

carefully,” knowing full well that “it put legitimate short sellers in a bind.” He further gloated

about how “the OSTK shorts were asleep at the switch and got caught in a jam. We Overstock

shareholders won this hand fair and square.” He also admitted that this was revenge for his long

campaign against short sellers, explaining that “after 15 years of being scofflaws, the shorts are

now crying because they are getting sucked into a black hole that they created themselves.” He

stated that “the Powers That Be on Wall Street . . . pointed out that [the Locked-up Dividend] put

legitimate short sellers in a bind, to which my reply was, ‘As CEO of Overstock my responsibility

is to shareholders, and not to anyone who might have shorted our stock, legitimately or

otherwise.’” Finally, Byrne threatened the SEC that if they intervened to “Bazoomba!” the

Locked-up Dividend (by which he means allow short sellers to pay cash in lieu of the dividend

rather than being forced to purchase Overstock shares to close out their short position), he would

“use this website to vaporize you with information I give the public.”

       186.    A week later, on September 25, 2019, Byrne further gloated about how the Locked-

up Dividend was designed to create a short squeeze, writing, “I would not have backed down to

the SEC, because I am spoiling for another fight with them (as the discerning reader may note).

                                                 58
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1091 Page 59 of 90




Everything was announced in late July, Mr. Shorty was sleepy and stepped on his weenie, and if

the SEC objected after the fact, I would love to have met the SEC in court and put them on trial.”

Byrne’s repeated claim that the SEC might “interfere with” or “Bazoomba” the Locked-up

Dividend indicates that he understood it was manipulative. Indeed, he wrote: “[i]f there be any

criminal liability associated with it, let me stipulate here that I am 100% responsible for this:

come after me.”

       187.    Using barely coded language, Byrne acknowledged that he had anticipated that

trading volume and share price would increase as the Locked-up Dividend record date approached.

Byrne wrote on his blog that “one thing I was certain of was that the volume had to expand in the

week before the dividend record date.” But because Byrne knew that short covering would mean

that volume would be driven by investors seeking to buy rather than sell, he understood that such

increased volume would mean rising prices. There is no reason that the volume of Overstock stock

would “swell” in the weeks immediately before the Locked-up Dividend record date other than

the frantic purchases by short sellers which Byrne admitted would cause the price to go up.

Overstock issued cash dividends for its preferred stock in 2017, 2018, and 2019, and in none of

those years was there a swell in trading volume in the period between the dividend announcement

date and the record date.

       188.    And as discussed above, paragraphs 112-113, Byrne admitted that he intended to

sell his shares during the increased volume (and price) caused by the short squeeze – demonstrating

that his intent all along was that the Locked-up Dividend would cause a short squeeze.

                   C. Byrne’s Admission that Retail Guidance was Only a “Guess”

       189.    Byrne directly admitted after the end of the Class Period to the recklessness of the

Defendants’ Class Period statements regarding the Retail division’s financial outlook, stating that

his prior Class Period announcements regarding the Company’s earnings projections were just a


                                                59
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1092 Page 60 of 90




“best guess estimate” that he “believed we had a 50% chance of meeting or exceeding,” as

compared to new management, which aimed for 90% certainty.

       190.     This clear statement establishes Defendants’ fraudulent intent and the recklessness

of their announcements increasing Retail guidance.

                    D. The Magnitude and Rapidity of Change in Retail Guidance Under New
                       Leadership

       191.     The magnitude and rapidity of the change in Retail guidance under Overstock’s

new leadership further supports an inference of scienter. On May 9, 2019, Defendants bloated the

Retail Adjusted EBITDA guidance from $10 million to $15 million. That number increased to

$17.5 million on July 15, 2019, and then again was reconfirmed on August 8, 2019. Then just six

weeks later – after Byrne quit, the short squeeze ended, and new leadership was installed –

Overstock cut Retail guidance.

       192.     The dramatic change in the financial outlook in such an extremely short time

period, and the fact that it coincided with new leadership, is strong evidence that Defendants’

Retail guidance statements were both false and misleading and made with scienter.

                    E. The SEC Investigation

       193.     On October 7, 2019, the SEC requested documents from Overstock pertaining to

the key events at issue in this case: the Locked-up Dividend, trading plans for officers and directors

(including Byrne, who sold stock at prices inflated first by false Retail guidance and second by the

short squeeze and related misstatements and omissions), and communications with Patrick Byrne

(reflecting that he is a target of the investigation).19 The Company admitted that the investigation

covered Byrne’s departure from Overstock. This request came just nineteen days after the short




       19
            The SEC also requested documents pertaining to the transaction with GSR Capital.

                                                 60
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1093 Page 61 of 90




squeeze ended and the truth about its purpose was revealed, and just fourteen days after Retail

guidance was slashed.

       194.    On March 13, 2020, in a Form 10-K, the Company revealed that the SEC had

expanded its investigation into the key issues during the Class Period, including issuing a

December 9, 2019 subpoena requesting documents relating to the alternative trading system run

by tZERO ATS, LLC (on which the Locked-up Dividend was supposed to trade) and a December

19, 2019 subpoena for insider trading policies and certain employment and consulting agreements.

       195.    The fact of the SEC’s investigation, the fact that it occurred so quickly after these

key revelations, and its ongoing rapid expansion strongly supports an inference of scienter.

                   F. The Suspiciously Timed Departures of Iverson and Byrne

       196.    The suspicious timing of both Byrne and Iverson’s departures strongly supports an

inference of scienter.

       197.    Both Byrne and Iverson left the Company without notice and in the midst of the

key events in this case. Byrne resigned in mid-August 2019, right after launching the short squeeze

to inflate the stock price and allowing the company to misrepresent the state of its insurance

coverage. He then fled for a foreign country that he boasted had no extradition treaty with the

United States, and he hid his assets in gold, silver, and cryptocurrency outside of the reach of

government authorities.

       198.    Iverson resigned on September 17, 2019 with no notice, just a day before the

Company ended the short squeeze by unlocking the dividend. The Company did not announce his

departure for another six days. Iverson has made no public comments or been heard from in the

past six months.

                   G. Byrne’s Personal Animus Towards Short Sellers




                                                61
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1094 Page 62 of 90




       199.    As discussed above, Section IV(A), Byrne came into the Class Period with a strong

personal motivation to harm short sellers. Byrne did not distinguish between illegal naked short

selling and legitimate traditional short selling. He lumped all short sellers together as a nemesis

that he claimed had harmed his Company – and in order to deflect attention from his failed

leadership, he needed the public to believe that short sellers were, in fact, harming the Company.

       200.    This personal animosity to harm and discredit short sellers provided a strong

motivation that supports an inference of scienter.

                   H. Retail’s and tZERO’s Fundamental Importance to Overstock

       201.    The fact that the fraud occurred in Overstocks’ essential business lines further

supports an inference of scienter.

       202.    Overstock is not a diversified company with numerous business lines, or where

certain small segments of the Company receive little attention from top executives. Overstock has

two business lines – Retail and tZERO. Overstock stated as much in the first line of its Form 10-

K filed on March 18, 2019 for fiscal year 2018 (“2018 10-K”), explaining “[w]e are an online

retailer and advancer of blockchain technology.”

       203.    Retail was of critical importance to Overstock’s finances during the Class Period.

As the Company stated in the 2018 10-K, the “retail business generates nearly all of our net

revenues.” And tZERO was critical to Overstock’s future. The Company had poured enormous

resources into the blockchain businesses and hoped to sell off Retail and focus exclusively on

blockchain. The Company reported in its 2018 Form 10-K that as of December 31, 2018, it had

spent approximately $206.9 million in its blockchain businesses, with the majority of that spent

on tZERO.

       204.    Given the centrality of Retail and tZERO to the Company’s current and future

success, Defendants knew or recklessly disregarded the false and misleading nature of their


                                                62
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1095 Page 63 of 90




statements regarding Retail guidance and the Locked-up Dividend, and of the manipulative nature

of the Locked-up Dividend.

    VI.    DEFENDANTS’           FALSE       AND      MISLEADING          STATEMENTS            AND
           OMISSIONS

                   A. Defendants’ False and Misleading Statements and Omissions Regarding
                      Retail Guidance

                           1. May 9, 2019

       205.    On May 9, 2019, in a letter to shareholders filed along with a Form 8-K signed by

Byrne, Overstock raised Retail Adjusted EBITDA guidance by 50% from $10 million to $15

million, falsely discussing the past and current positive performance of its Retail division.

       206.    The letter provided significant detail on Retail’s performance in the first quarter

and explained that the guidance increase was possible because the Company had already achieved

significant milestones in the Retail business. Specifically, Byrne and Overstock wrote that “[b]oth

the Retail and Medici (blockchain) sides of our business are progressing ahead of schedule, and

below I raise guidance for Retail by 50%.” They added that “[r]etail is returning to be a source of

positive cash flow rather than a consumer of it” due to the increased contribution and reduced

expenses. They disclosed that contribution grew 111% in the first quarter because “[o]ur search

engine rankings have seen seven consecutive months of sequential improvements.”; “[a] new ad

tech system that will allow us to better monetize our site traffic went into alpha release this

week”; and because “[w]e have made a significant change in the architecture of our logistics.”

Given these factors, Byrne raised 2019 contribution guidance from $160 million to $165 million.

       207.    With respect to expenses, Byrne announced that Overstock’s “expense

management has been aggressive. We have taken a tremendous (>25%) amount of cost out of

our expense structure in the last 5 months.” Finally, “[t]aking the previous two points together,

I am raising my Retail Adjusted EBITDA guidance for 2019 from $10 million to $15 million.”


                                                 63
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1096 Page 64 of 90




       208.    On the same day, Overstock met with shareholders and held an earnings call where

Byrne elaborated on the achievements in the Retail divisions that supported the guidance increase.

During the shareholder meeting, Byrne stated, “given what’s going on in retail, I’ve changed my

expectations today to – I’ve let the public know that – to expect this to go from $10 million to $15

million of operating – of adjusted EBITDA or operating income or whatever . . . I remember

somebody asked a couple quarters ago, did they think that we, even in two years, could get back

to this point. And I had to laugh because I actually knew that we were getting back there in

February or March. But anyway, we have recovered. We have readjusted our expense structure

and we have our contribution soaring again . . . This puts us in the point of actually raising our

guidance.”

       209.    On the earnings call, Byrne explained that the $5 million increase in contribution

“means that we’re raising our guidance for adjusted EBITDA for the year up 50%. We’re taking

it from $10 million to $15 million with a bullet, as they would say, in the top 40 because I think

that you will see that number quite possibly slide up over the course of the year. But all that

said, we’re taking our guidance up to $15 million for the year.” Finally, he added that “this year,

and next year, we’ll be back in the place where [Retail is] spitting out lots of cash and the whole

blockchain side of the business will be structured so that next year, just the cash that retail spits

out supports the blockchain side of the business.”

       210.    Also on May 9, 2019, Overstock reported its first quarter 2019 financial results via

Form 10-Q. The Form 10-Q was signed by Iverson and certified by Byrne and Iverson as to the

accuracy and completeness of Overstock’s financial and operational reports, including:

       ITEM 4. CONTROLS AND PROCEDURES

       We maintain disclosure controls and procedures, as such term is defined in Rule
       13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the
       "Exchange Act"). The term disclosure controls and procedures means controls and
       other procedures of an issuer that are designed to ensure that information required
                                                 64
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1097 Page 65 of 90




     to be disclosed by the issuer in the reports that it files or submits under the Exchange
     Act is recorded, processed, summarized and reported, within the time periods
     specified in the Commission's rules and forms.

     Disclosure controls and procedures include, without limitation, controls and
     procedures designed to ensure that information required to be disclosed by an issuer
     in the reports that it files or submits under the Exchange Act is accumulated and
     communicated to the issuer's management, including its principal executive and
     principal financial officers, or persons performing similar functions, as appropriate
     to allow timely decisions regarding required disclosure.

     211.    The Form 10-Q also stated:

     We carried out an evaluation required by the Exchange Act under the supervision
     and with the participation of our principal executive officer and principal financial
     officer, of the effectiveness of the design and operation of our disclosure controls
     and procedures, as defined in Rule 13a-15(e) of the Exchange Act, as of the end of
     the period covered by this report. Based on this evaluation, our principal executive
     officer and principal financial officer concluded that our disclosure controls and
     procedures were effective to provide reasonable assurance that information
     required to be disclosed by us in the reports that we file or submit under the
     Exchange Act is recorded, processed, summarized and reported within the time
     periods specified in the SEC's rules and forms and to provide reasonable assurance
     that such information is accumulated and communicated to our management,
     including our principal executive officer and principal financial officer, as
     appropriate to allow timely decisions regarding required disclosure.

     ***
     [T]here has not occurred any change in our internal control over financial reporting
     that has materially affected, or is reasonably likely to materially affect, our internal
     control over financial reporting.

     212.    Both Byrne and Iverson certified the following:

     1. I have reviewed this Quarterly Report on Form 10-Q of Overstock.com, Inc.;

     2. Based on my knowledge, this report does not contain any untrue statement of
        a material fact or omit to state a material fact necessary to make the
        statements made, in light of the circumstances under which such statements
        were made, not misleading with respect to the period covered by this report;

     3. Based on my knowledge, the financial statements, and other financial
        information included in this report, fairly present in all material respects the
        financial condition, results of operations and cash flows of the registrant as
        of, and for, the periods presented in this report;

     4. The registrant’s other certifying officer(s) and I are responsible for establishing
        and maintaining disclosure controls and procedures (as defined in Exchange

                                               65
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1098 Page 66 of 90




          Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting
          (as defined in Exchange Act Rules 13a-15(f) and 15d15(f)) for the registrant
          and have:

             a. designed such disclosure controls and procedures, or caused such
             disclosure controls and procedures to be designed under our supervision,
             to ensure that material information relating to the registrant, including its
             consolidated subsidiaries, is made known to us by others within those
             entities, particularly during the period in which this report is being prepared;

             b. designed such internal control over financial reporting, or caused such
             internal control over financial reporting to be designed under our
             supervision, to provide reasonable assurance regarding the reliability of
             financial reporting and the preparation of financial statements for
             external purposes in accordance with generally accepted accounting
             principles;

             c. evaluated the effectiveness of the registrant’s disclosure controls and
             procedures and presented in this report our conclusions about the
             effectiveness of the disclosure controls and procedures, as of the end of the
             period covered by this report based on such evaluation; and

             d. disclosed in this report any change in the registrant’s internal control
             over financial reporting that occurred during the registrant’s most recent
             fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual
             report) that has materially affected, or is reasonably likely to materially
             affect, the registrant’s internal control over financial reporting; and

      5. The registrant’s other certifying officer(s) and I have disclosed, based on our
         most recent evaluation of internal control over financial reporting, to the
         registrant’s auditors and the audit committee of the registrant’s board of
         directors (or persons performing the equivalent functions):

             a. all significant deficiencies and material weaknesses in the design or
             operation of internal control over financial reporting which are
             reasonably likely to adversely affect the registrant’s ability to record,
             process, summarize and report financial information; and

             b. any fraud, whether or not material, that involves management or other
             employees who have a significant role in the registrant’s internal control
             over financial reporting.

      213.   Defendants’ statements in the foregoing paragraphs—including the statements that

Retail guidance could be increased by 50% due to numerous milestones that had already been

achieved and the statements that Overstock had reliable internal controls—were false and


                                               66
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1099 Page 67 of 90




misleading. In particular, at the time these statements were made, Overstock’s Retail division was

actually rapidly deteriorating. Revenue was rapidly declining, and the Company had just suffered

its two worst revenue decline quarters in history. Byrne later admitted on his blog that when he

“gave estimates to the public on any subject, I always gave my best guess estimate: that is, I choose

estimates that I believed we had a 50% chance of meeting or exceeding, a 50% chance of missing

. . . [batting] .500 was my goal.” He doubled-down on this position on Twitter, writing, “I always

communicate best guesses. 50-50.”

       214.    Additionally, multiple former employees disputed Byrne’s statement that the

Company could lift earnings guidance for the Retail division by 50% based, in part, on seeing

seven months of sequential improvement in Overstock’s search engine rankings – to the contrary,

these former employees saw no improvement in Overstock’s search engine optimization (“SEO”).

Confidential Witness #1 worked at Overstock from June 2004 to January 2020 and was a

production design lead during the Class period. Confidential Witness #1 stated that Overstock did

not meet its revenue goals for the Retail division in the third and fourth quarters of 2018 because

the Company’s search engine optimization was performing poorly. Google regularly changed its

algorithm and Overstock did not keep up with those changes. Confidential Witness #2 was a front-

end developer at Overstock from October 2015 through July 2019. Confidential Witness #2 stated

that Overstock was continuously working on problems related to SEO, but there was never a big

improvement, including no improvement during the first or second quarter of 2019.

       215.    The fact that a mere four-and-a-half months later, after Byrne’s tumultuous

departure from Overstock, new leadership immediately cut Retail guidance illustrates the

misleading nature of the Company’s prior statements about earnings, which were made to suit

Byrne’s goal of inflating Overstock’s share price so he could personally profit by selling his shares.




                                                 67
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1100 Page 68 of 90




       216.    The false and misleading nature of this number is further demonstrated by the fact

that Defendants’ ultimate explanations for reducing Retail guidance were factors that were known

during the Class Period, while the guidance was inflated. Defendants’ September 23, 2019 press

release listed five purported drivers of the company’s dramatic reduction in earnings guidance:

           •   increased costs from tariffs on goods manufactured in China;

           •   significantly increased director’s and officer’s insurance costs;

           •   waning consumer confidence;

           •   increased freight costs due to the bankruptcy of an in-home delivery vendor and the
               delayed integration of a new freight carrier; and

           •   a delay in increased web search traffic translating into purchasing customers.

       217.    Many of these supposed newly discovered facts were known during the Class

Period. For example, on an earnings call (on August 8, 2019, the same day that Overstock reiterated

the $17.5 million adjusted EBITDA), Byrne asked David Nielsen, the President of Overstock

Retail, to address “the latest round [of tariffs] that was announced” and Nielsen described the

recent tariffs as “non-material” to the retail business. Additionally, Nielsen explained that

Overstock had already reduced its earnings outlook because of an earlier round of tariffs that more

directly affected home furnishings.

       218.    Nor did the Company have dramatic new freight costs. On the same August 8 call,

Seth Moore, Overstock’s Chief Strategy Officer, touted “freight savings from rebalancing carrier

lanes.” Moore explained: “We expect these trends to continue and have initiatives around

continuing to drive these costs out of our ecosystem.” Nielsen echoed this optimism with respect

to reducing freight costs, noting that Overstock had “completed all of our freight contracts . . . and

rebalanced our freight lanes, which in turn is providing improved margins.” Nielsen concluded:

“[W]e’ll continue to see improvement on our gross margins as we build out our freight and logistics

carriers[.]” Again on August 26, 2019, Nielsen kicked off another earnings call by highlighting

                                                 68
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1101 Page 69 of 90




“improved freight rates and margins” as a critical aspect of Overstock’s “sustainable and profitable

future growth.”

        219.   It is also implausible that “waning consumer confidence” could be a principal

driving force behind an earnings guidance reduction of the sheer magnitude of the one that

Overstock issued. Overstock’s principal competitor, Wayfair, did not mention a sudden decline in

consumer confidence even as a headwind against earnings in any of its public statements or

regulatory filings during this same time period. If a decline in consumer confidence was truly a

first-order cause of Overstock’s acute earnings guidance issues, its chief competitor would be

reckoning with the same decline, or at least mentioning it as an issue relevant to their business.

        220.   Thus, Overstock’s attribution of its reduced earnings guidance to factors like tariffs,

freight costs, and waning consumer confidence, is not credible, further demonstrating that the

Class Period guidance was falsely inflated and that the ultimate revision of that guidance reflected

a restoration to its true value all along and not a consequence of material business changes.

        221.   Finally, the false and misleading nature of these claims is demonstrated by

Overstock’s ultimate announcement in Form 8-K filed on March 13, 2020 that Retail Adjusted

EBITDA for fiscal year 2019 was negative $2.2 million – an extraordinary reduction from

Defendants’ Class Period claims of $15 million and then $17.5 million based on events the Retail

division had already achieved.

                           2. July 15, 2019

        222.   On July 15, 2019, Overstock and Byrne filed a Form 8-K with an accompanying

letter to shareholders. In the letter, Overstock and Byrne increased Retail Adjusted EBITDA

guidance from $15 million to $17.5 million, asserted that the Retail division was revenue neutral,

and stated that Overstock was not actively looking to sell the Retail division. Overstock and Byrne

said:


                                                 69
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1102 Page 70 of 90




     a. The core earning power of our retail business has snapped back more quickly
     than I expected.

     ...

     d. How we corrected: At the start of 2019 I told you that Retail EBITDA for 2019
     would be ≈ $115 million improvement from 2018, through a combination of a
     $33 million reduction in expenses and an $82 million improvement in
     Contribution. It looks to me now as though that our improvement will be ≈ $120
     million.
     i. In the first half of 2019 we took an axe to expenses, trimming payroll in Utah
     by about 30%. The reduction in force was heavily skewed away from technologists
     and scientists and towards business staff, so that we are approaching a 50-50 split.
     Though any such reduction is painful, everything seems to be running smoothly.
     ii. In the first half of 2019 our contribution soared, so that I now move my
     estimated projection for its improvement this year from $82 million to >$90
     million. As a result of our belt-tightening and return to optimization of
     Contribution, we have already reached the point that our monthly Contribution
     covers our Retail cash expense structure:




     e. Where we go from here -
     i. Retail’s recovery in 2019 has been exceeding expectations. I have raised our
     2019 Retail Adjusted EBITDA estimate from $10 million to $15 million to (now)
     $17.5 million to reflect this growing strength.


                                             70
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1103 Page 71 of 90




       ii. Additionally, in June our SEO rankings on Google took another big step in
       recovery, and some of this improvement was taken out of the hide of Wayfair
       (which means the point where their two lines will cross just got moved farther out).
       ...
       for 2020, Retail should generate enough cash to substantially cover Blockchain's
       operating cash burn. Thus, an important strategic consideration to note is that we
       are not in a place that we have to sell” and that Overstock would sell Retail if it
       received a good offer, but “[o]therwise we will operate the retail business as though
       we are going to hold it forever” and to “fund our world-changing blockchain
       innovations.”

       223.    The foregoing statements were false and misleading for the same reasons as the

May 9 statements (paragraphs 213-221). Additionally, the Retail division was not earnings neutral

in mid-July 2019, and Overstock was actively searching for a buyer at that time.

                          3. August 8, 2019

       224.    On August 8, 2019, Overstock and Byrne reported second quarter earnings. In a

letter attached to an accompanying Form 8-K and signed by Byrne, Overstock falsely claimed the

“retail business has returned to positive adjusted EBITDA for the first time since the second

quarter of 2017 and shows no signs of stopping.”

       225.    The Company had an earnings call that day in which Byrne, Nielsen, and Iverson

participated. Nielsen reiterated this misleading message, stating “our retail business has snapped

back quicker than anticipated, delivering positive adjusted EBITDA. As Patrick [Byrne] has

mentioned on our previous earnings calls, many expected this turnaround to take years to return to

profitability. We first began speaking of turning this ship three quarters ago, and as you can see

from Slide 22, we’ve beat our estimate and delivered positive adjusted EBITDA of $2 million

within three quarters. This is the first positive adjusted EBITDA quarter since Q2 of 2017.” Later

in the call, Nielsen again said, “we’re thrilled to deliver our first positive adjusted EBITDA

quarter since Q2 of 2017.”




                                                71
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1104 Page 72 of 90




       226.   Slide 22, referenced above, can be viewed below:




       227.   Finally, he announced:

       [O]ur second quarter retail contribution was equal to our first quarter coming in at
       $39 million, a $42 million improvement over second quarter of 2018. Typically,
       our second quarter is our softest quarter of the year which speaks to the continued
       recovery and positive trajectory. And finally, as we turn to Slide 39, you'll see that
       our current outlook is to finish the year at $167 million [of annual retail
       contribution] (added by company after the call). This equates to an adjusted
       EBITDA of $17.5 million for the year, and it is an increase of $2.5 million in
       adjusted EBITDA from our previous Q1 estimate of $15 million. We’re very
       bullish about our retail business. We like the trajectory we’re on.

       228.   Also on August 8, 2019, Overstock reported its second quarter 2019 financial

results via Form 10-Q. The Form 10-Q was signed by Iverson and certified by Byrne and Iverson

and included the same statements and certifications as to the accuracy and completeness of

Overstock’s financial and operational reports as in the May 9, 2019 Form 10-Q, see paragraphs

210-212.

       229.   The foregoing statements regarding Retail guidance and the Company’s financial

controls were false and misleading for the same reasons as the May 9 statements (paragraphs 213-
                                                72
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1105 Page 73 of 90




221). Additionally, the foregoing statements were false and misleading because the retail business

had not returned to positive adjusted EBITDA, as evidenced by Overstock’s slashing of earnings

guidance less than six weeks after these statements were made and immediately after Byrne’s exit.

Byrne also admitted that earnings projections at Overstock during his tenure were merely a “best

guess.”

                           4. August 22, 2019

          230.   On August 22, 2019 in a letter filed with Form 8-K, Byrne announced his

resignation to shareholders and repeated several of the key points of his July 15 shareholder letter,

including falsely telling investors that the “retail business has recovered to a state of positive

adjusted EBITDA. . . I believe in the near future the cash generated by Retail going forward should

be adequate for funding both Retail’s ongoing innovation” and the blockchain firms, especially

tZERO.

          231.   The foregoing statements were false and misleading for the same reasons as the

May 9 statements (paragraphs 213-221). Additionally, the foregoing statement was false and

misleading because the retail division was not in a state of positive adjusted EBITDA, nor was it

poised to generate cash to fund Overstock’s blockchain activities, as was made clear by

Overstock’s cutting guidance just one month later. Byrne also acknowledge that earnings

projections at Overstock during his tenure were merely a best guess.

                 B.     Defendants’ False and Misleading Statements and Omissions Regarding
                        the Company’s Director’s and Officer’s Insurance

          232.   On August 8, 2019, Overstock reported its second quarter earnings, including

changed insurance costs.

          233.   In the Form 10-Q, issued by Overstock and signed by Iverson, the Company noted

a “$722,000 increase in corporate insurance costs.”



                                                 73
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1106 Page 74 of 90




         234.   Similarly, in a letter attached to the accompanying Form 8-K, issued by Overstock

and signed by Byrne, Overstock acknowledged a “$722,000 increase in corporate insurance costs.”

         235.   However, in July, following the disclosure of Patrick Byrne’s relationship with

Russian agent Maria Butina, Defendants had learned that Overstock could not obtain directors’

and officers’ insurance for anyone at the Company or for the Company at large, regardless of the

price.

         236.   On August 17, 2019, then-CFO Iverson confirmed in an email to the Board what

the Company had known since July: Overstock could not obtain directors’ and officers’ insurance

at all for any of its directors or officers with Byrne at the helm. Shortly thereafter, on August 19,

2019, Overstock’s insurance brokerage also confirmed that Overstock could not obtain directors’

and officers’ insurance.

         237.   Thus, the foregoing statement was false because Defendants Overstock, Byrne and

Iverson knew at the time that Overstock could not get director’s and officer’s insurance at the

stated price. It also omitted that Overstock could not get director’s and officer’s insurance at any

price. Finally, it omitted that the cause of the increased insurance costs and inability to obtain

insurance was Company- and Byrne-specific.

                C.     Defendants’ False and Misleading Statements and Omissions Regarding
                       the Company’s Manipulative Locked-Up Dividend Scheme

         238.   Defendants Overstock, Byrne and Iverson’s manipulative scheme regarding the

Locked-up Dividend violated Section 10(b) of the Exchange Act and Rules 10b-5(a) and 10b-5(c).

While Lead Plaintiff need not allege false statements or omissions for a Rule 10b-5(a) or 10b-5(c)

claim, as set forth below, Defendants did make material misstatements and omit material

information pertaining to the Locked-Up Dividend from investors in violation of Rule 10b-5(b).

                           1. July 30, 2019



                                                 74
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1107 Page 75 of 90




       239.    On July 30, 2019, Overstock announced that it would issue a dividend in the form

of a blockchain-based digital security token.

       240.    In the letter filed with Form 8-K that day, which was issued by Overstock,

Defendants falsely and misleadingly stated the following:

       Overstock.com, Inc. (NASDAQ:OSTK) announces that its Board of Directors has declared
       a dividend (the “Dividend”) payable in shares of its Digital Voting Series A-1 Preferred
       Stock (the “Series A-1”). The record date for the Dividend will be September 23, 2019,
       and the distribution date for the Dividend will be November 15, 2019. The Dividend will
       be payable at a ratio of 1:10, meaning that one share of Series A-1 will be issued for every
       ten shares of common stock, Series A-1 or Voting Series B Preferred Stock held by all
       holders of such shares as of the record date.

       ...

       “Five years ago, we set out to create a parallel universe: a legal, blockchain-based capital
       market. We’ve succeeded,” said Overstock.com founder and CEO Patrick M. Byrne.

       241.    In the Form 10-Q filed that day, which was issued by Overstock, signed by Iverson,

and certified by both Byrne and Iverson, Defendants falsely and misleadingly stated the following:

       On July 30, 2019, we announced that our Board of Directors declared a dividend
       (the “Dividend”) payable in shares of our Series A-1 Preferred Stock. The record
       date for the Dividend will be September 23, 2019, and the payment date for the
       Dividend will be November 15, 2019. The Dividend will be payable at a ratio of
       1:10, meaning that one share of Series A-1 will be issued for every ten shares of
       common stock, Series A-1 or Voting Series B Preferred Stock held by all holders
       of such shares as of the record date. Existing Series A-1 shares can currently be
       traded on the PRO Securities ATS operated by PRO Securities, LLC, a subsidiary
       of Overstock.com. The Series A-1 shares to be issued in the dividend are anticipated
       to be subject to restrictions on resales under federal and state securities laws.

       242.    The Form 10-Q also included a purported “risk disclosure” regarding the Locked-

up Dividend:

       We could encounter a variety of challenges in connection with the issuance of
       our Series A-1 Preferred Shares as a dividend.

       We recently announced that our Board of Directors has declared a dividend (the
       “Dividend”), payable on November 15, 2019, in shares of our Series A-1 Preferred
       Shares. The Dividend will be payable at a ratio of 1:10, meaning that one share of
       Series A-1 will be issued for every ten shares of common stock, Series A-1 or
       Voting Series B Preferred Stock held by all holders of such shares as of September

                                                75
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1108 Page 76 of 90




       23, 2019, the record date for the Dividend. The Series A-1 Shares received pursuant
       to the Dividend will initially be subject to trading restrictions. Subject to
       compliance with applicable securities laws, recipients of the Series A-1 shares
       received in the Dividend are expected to be able to trade those securities on the
       PRO Securities ATS operated by our subsidiary PRO Securities, LLC, through a
       brokerage account established with Dinosaur Financial Group, LLC (“Dino”) or
       any other broker dealer that serves as an introducing broker on that platform.
       Currently, Dino is the only broker dealer that operates on the PRO Securities ATS.
       Unless we designate one or more other such broker dealers, Dino will be required
       to open tens of thousands of new accounts in a short period of time. Dino may be
       unable to get all such accounts opened in a timely manner. Further, the issuance of
       the Series A-1 Shares pursuant to the Dividend will significantly increase the
       number of outstanding Series A-1 Preferred Shares from approximately 125,000 to
       approximately 3.8 million. This could result in a substantial increase in trading
       volume on the PRO Securities ATS once the Dividend Series A-1 Preferred Shares
       become eligible for trading in accordance with applicable securities laws. This
       increased volume could cause unforeseen issues with PRO Securities ATS, which
       has not yet handled such volume levels. Furthermore, since we have not previously
       issued Series A-1 Preferred Shares on such a wide scale, we could encounter
       challenges related to dealing with shares held in retirement plans or individual
       retirement accounts, complying with any applicable foreign law legal requirements
       or other unforeseen legal and compliance issues.

       243.    These announcements omitted that the Locked-up Dividend was specifically

intended to cause a short squeeze that would artificially inflate Overstock’s stock price.

       244.    The announcement’s purported risk disclosure that Overstock “could encounter a

variety of challenges” omitted that Defendants Overstock, Byrne and Iverson knew that these

“challenges” were certain to follow the issuance of the Locked-up Dividend because they carefully

designed it to be structurally incompatible with short selling and to manipulate the price of

Overstock common stock. Moreover, the announcement omitted that Defendants knew that

Dinosaur Financial, the company through which investors were required to receive and trade the

Locked-Up Dividend, was unable to broker the transfer of the Locked-Up Dividend.

       245.    The announcements further omitted that Defendant Byrne was concurrently putting

into effect a plan to enrich himself by unloading his personal stock as the short squeeze caused an

“increase [in] volume” of trading and the price of Overstock’s common stock to surge.



                                                76
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1109 Page 77 of 90




         246.   Further, the announcement failed to accurately inform investors of dividend

notification issues. NASDAQ Listing Rule 5250(e)(6) and SEC Rule 10b-17 requires that “the

issuer of any class of securities listed on The Nasdaq Stock Market must notify Nasdaq no later

than ten calendar days prior to the record date of a cash or non-cash dividend distribution.” That

notification allows NASDAQ to determine an ex-dividend date for the distribution, at which point

the security trades without the right to receive the dividend. NASDAQ never issued an ex-dividend

date for the Locked-up Dividend. Consequently, either Defendants omitted that they had declined

to notify NASDAQ of the dividend record date in violation of the listing rules and securities laws,

or Defendants did notify NASDAQ but failed to update investors that NASDAQ had declined to

issue an ex-dividend date or had concerns regarding the Locked-up Dividend that were causing

them to withhold issuing the ex-dividend date.

                            2. August 8, 2019

         247.   On August 8, 2019, in a Form 10-Q issued by Overstock and signed by Iverson and

certified by Byrne, Defendants stated:

         On July 30, 2019, we announced that our Board of Directors declared a dividend (the
         "Dividend") payable in shares of our Series A-1 Preferred Stock. The record date for the
         Dividend will be September 23, 2019, and the payment date for the Dividend will be
         November 15, 2019. The Dividend will be payable at a ratio of 1:10, meaning that one
         share of Series A-1 will be issued for every ten shares of common stock, Series A-1 or
         Voting Series B Preferred Stock held by all holders of such shares as of the record date.
         Existing Series A-1 shares can currently be traded on the PRO Securities ATS operated by
         PRO Securities, LLC, a subsidiary of Overstock.com. The Series A-1 shares to be issued
         in the dividend are anticipated to be subject to restrictions on resales under federal and state
         securities laws.

         248.   This statement omitted that Defendants had contrived a short squeeze through the

issuance of the Locked-up Dividend. Likewise, it omitted to mention that Byrne planned to enrich

himself by selling his personal stock once his short squeeze caused the Overstock share price to

spike.



                                                   77
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1110 Page 78 of 90




                           3. August 22, 2019

         249.   On August 22, 2019, Defendant Byrne announced in a letter to shareholders that he

was leaving Overstock but omitted to mention that he had contrived a short squeeze through the

issuance of the Locked-up Dividend. Likewise, Byrne omitted to mention that he planned to enrich

himself by selling his personal stock once his short squeeze caused Overstock’s share price to

spike.

   VII.     THE PRESUMPTION OF RELIANCE

         250.   To the extent the element of reliance must be established for Lead Plaintiff’s Rule

10b-5(a) and (c) market manipulation claims, Lead Plaintiff is entitled to a presumption of reliance

under Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972) (“Affiliated Ute”), because Lead

Plaintiff’s market manipulation claims exclusively involve omissions to the market.

         251.   Lead Plaintiff’s Rule 10b-5(b) retail guidance, insurance coverage and Locked-up

Dividend claims are entitled to a presumption of reliance under Affiliated Ute, since those claims

are similarly predicated upon material omissions of fact that Defendants had a duty to disclose, as

well as a presumption of reliance pursuant to the fraud-on-the-market doctrine because, during the

Class Period, the market for Overstock common stock was an efficient market for the following

reasons, among others:

         a. Overstock common stock is actively traded on the NASDAQ, a highly efficient,
            electronic stock market;

         b. As a regulated issuer, Overstock filed periodic public reports with the SEC;

         c. Overstock’s common stock traded at high weekly trading volumes;

         d. Overstock was eligible to file registration statements with the SEC on Form S-3;

         e. The market reacted promptly to public information disseminated by Overstock;

         f. Overstock regularly communicated with public investors via established market
            communication mechanisms, including regular disseminations of press releases on the


                                                78
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1111 Page 79 of 90




             national circuits of major newswire services and other wide-ranging public disclosures,
             such as communications with the financial press and other similar reporting services;

          g. Overstock was regularly covered throughout the Class Period by financial analysts,
             including D.A. Davidson and GARP Research, and each of these reports was publicly
             available and entered the public marketplace;

          h. Overstock was regularly covered throughout the Class Period by the financial news;

          i. The material misrepresentations and omitted material facts alleged herein would tend
             to induce a reasonable investor to misjudge the value of Overstock securities; and

          j. Without knowledge of the misrepresented or omitted material facts alleged herein,
             Lead Plaintiff and other members of the Class purchased or acquired Overstock
             securities between the time Defendants misrepresented or failed to disclose material
             facts and the time the true facts were disclosed.

          252.   Accordingly, Lead Plaintiff and other members of the Class relied, and are entitled

to have relied, upon the integrity of the market prices for Overstock common stock, and are entitled

to a presumption of reliance on Defendants’ materially false and misleading statements and

omissions during the Class Period.

  VIII.      LOSS CAUSATION AND ECONOMIC LOSS

253.      As detailed herein, Defendants engaged in a scheme to deceive the market and a course of

conduct that artificially inflated and maintained the price of Overstock common stock and operated

as a fraud on investors in Overstock common stock during the Class Period. This scheme was

accomplished both by: (1) manipulating the market for Overstock common stock through the

Locked-up Dividend; and (2) failing to disclose and misrepresenting the Company’s earnings

guidance, insurance coverage, and manipulative Locked-up Dividend scheme.

254.      As discussed above in Section IV(K), the Locked-up Dividend scheme caused Overstock

common stock to artificially inflate in price from $15.07, when the short squeeze began, to a high

of $29.75, and forced investors who held short positions prior to the initiation of the short squeeze

to purchase Overstock stock at these artificially inflated prices in order to “cover” their short

positions when they otherwise would not have, causing real economic loss. Any investor that

                                                 79
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1112 Page 80 of 90




purchased during this time period suffered significant damages as a result of having to purchase

shares who price was artificially inflated by the short squeeze created by Defendants’ market

manipulation.

255.    Defendants’ false and misleading statements and omissions regarding the Company’s

earnings guidance, insurance coverage and manipulative Locked-up Dividend scheme also

artificially inflated Overstock’s common stock price. As the truth was disclosed through a series

of partial corrective disclosures, Overstock’s common stock statistically significantly declined,

causing real economic loss to those who purchased Overstock common stock during the Class

Period at artificially inflated prices. See paragraphs 120, 142, 147, 151, 160,164.

256.    Additionally, when Overstock’s market manipulation scheme through the Locked-up

Dividend ended, the price of Overstock common stock declined significantly as the prior artificial

inflation caused by the short squeeze came out of the price of Overstock common stock, causing

real economic loss to those who purchased Overstock common stock during the Class Period at

artificially inflated prices.

257.    As a direct result of their purchases of Overstock securities during the Class Period, Lead

Plaintiff and the other Class members suffered economic loss, i.e. damages, under the federal

securities laws. Lead Plaintiff and the Class would not have purchased at the prices they paid, or

at all, but for Defendants’ manipulative conduct and the resulting artificial inflation in the price of

Overstock securities. The economic loss, i.e. damages, suffered by Lead Plaintiff and the other

Class members was a direct result of Defendants’ fraudulent scheme to manipulate the market

and/or to artificially inflate and/or maintain the price of Overstock securities causing a subsequent

decline in the value of the securities when Defendants’ prior misrepresentations and other

fraudulent conduct were revealed and when the short squeeze was alleviated.




                                                  80
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1113 Page 81 of 90




    IX.    NO SAFE HARBOR

       258.    The statutory safe harbor applicable to forward-looking statements under certain

circumstances does not apply to any of the false and misleading statements pled in this

Consolidated Complaint.

       259.    The statements complained herein were not forward-looking statements; they were

statements of historical fact or projections based on facts and conditions purportedly known at the

time the statements were made. For example, Defendants claimed that the Retail guidance was

increased because the Company’s “search engine rankings have seen seven consecutive months

of sequential improvements” and that “[w]e have taken a tremendous (>25%) amount of cost out

of our expense structure in the last 5 months.”

       260.    To the extent there were any forward-looking statements, Overstock’s “Safe

Harbor” warnings accompanying its oral forward-looking statements issued during the Class

Period were ineffective to shield those statements from liability.

       261.    To the extent that any of the false and misleading statements alleged herein can be

construed as forward-looking, those statements were not accompanied by meaningful cautionary

language identifying important facts that could cause actual results to differ materially from those

in the statements.

       262.    To the extent that any of the false and misleading statements alleged herein can be

construed as forward-looking, Defendants are liable for those false or misleading statements

because, at the time each such statement was made, the speaker knew the forward-looking

statement was false or misleading, and the forward-looking statement was authorized and/or

approved by an executive officer of Overstock who knew that the forward-looking statement was

false. None of the historic or present-tense statements made by Defendants were assumptions

underlying or relating to any plan, projection, or statement of future economic performance, as


                                                  81
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1114 Page 82 of 90




they were not stated to be such assumptions underlying or relating to any projection or statement

of future economic performance when made, nor were any of the projections or forecasts made by

Defendants expressly related to, or stated to be dependent on, those historic or present tense

statements when made.

     X.    CLASS ACTION ALLEGATIONS

       263.    Lead Plaintiff brings this class action pursuant to Federal Rules of Civil Procedure

23(a) and 23(b) on its own behalf and on behalf of:

       All persons and entities, their agents, successors in interest, assigns, heirs,
       executors, and administrators who purchased Overstock common stock during the
       period between May 9, 2019 through and including November 12, 2019, and who
       were damaged thereby. Excluded from the Exchange Act Class are defendants and
       their families, the officers and directors and affiliates of defendants, at all relevant
       times, members of their immediate families and their legal representatives, heirs,
       successors or assigns, and any entity in which defendants have or had a controlling
       interest.

       264.    The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of members of the Class is unknown to Lead Plaintiff at

this time and can only be ascertained through appropriate discovery, Lead Plaintiff believes that

there are thousands of members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by Overstock or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       265.    Lead Plaintiff’s claims are typical of the claims of the Class in that all members of

the Class were damaged by the same wrongful conduct of Defendants as alleged herein, and the

relief sought is common to the Class.

       266.    Numerous questions of law or fact arise from Defendants’ conduct that is common

to the Class, including but not limited to:



                                                 82
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1115 Page 83 of 90




             a. whether the federal securities laws were violated by Defendants’ acts during the

                 Class Period, as alleged herein;

             b. whether statements made by Defendants to the investing public during the Class

                 Period misrepresented material facts about the business, operations, and

                 management of Overstock;

             c. whether the price of Overstock common stock was artificially inflated and/or

                 maintained during the Class Period;

             d. whether Defendants manipulated the price of Overstock common stock during the

                 Class Period; and

             e. to what extent the members of the Class have sustained damages and the proper

                 measure of damages.

          267.   These and other questions of law and fact are common to the Class and predominate

over any questions affecting only individual members of the Class.

          268.   Lead Plaintiff will fairly and adequately represent the interests of the Class in that

it has no conflict with any other members of the Class. Furthermore, Lead Plaintiff has retained

competent counsel experienced in class action and other complex litigation.

          269.   This class action is superior to the alternatives, if any, for the fair and efficient

adjudication of this controversy. Prosecution as a class action will eliminate the possibility of

repetitive litigation. There will be no material difficulty in the management of this action as a class

action.

          270.   The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendants.




                                                    83
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1116 Page 84 of 90




    XI.      CLAIMS FOR RELIEF

                                       COUNT ONE
Violation of Section 10(b) of the Exchange Act and Rule 10b-5(b) Promulgated Thereunder
               (Against Defendants Overstock, Byrne, Iverson, and Nielsen)

          271.   Lead Plaintiff repeats and re-allege the above paragraphs as though fully set forth

herein.

          272.   During the Class Period, Defendants Overstock, Byrne, Iverson, and Nielsen made,

had authority over, or controlled the materially false and misleading statements and omissions

specified above in Section VI(A), regarding the Company’s Retail Guidance and financial

controls. Each of these Defendants knew or deliberately disregarded that the Company’s Retail

Guidance and financial control statements were misleading, in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

not misleading, in light of the circumstances under which they were made.

          273.   During the Class Period, Defendants Overstock, Byrne, and Iverson made, had

authority over, or controlled the materially false and misleading statements and omissions

specified above regarding the Company’s directors’ and officers’ insurance (Section VI(B)) and

the Locked-Up Dividend (Section VI(C)).          Each of these Defendants knew or deliberately

disregarded that the Company’s statements regarding the Company’s directors’ and officers’

insurance, risk controls, and Locked-Up Dividend were misleading, in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

not misleading, in light of the circumstances under which they were made.

          274.   Specifically, Defendants Overstock, Byrne, and Iverson knew or were reckless in

not knowing that their statements regarding the Company’s directors’ and officers’ insurance were

materially misleading or omitted to disclose material facts because at the time the statements were

made, Defendants Overstock, Byrne, and Iverson knew that neither the Company nor any of its


                                                 84
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1117 Page 85 of 90




officers could obtain directors’ and officers’ insurance due to the disclosure of Byrne’s relationship

with Maria Butina.

       275.    Similarly, Defendants Overstock, Byrne, and Iverson knew or were reckless in not

knowing that their statements regarding the Company’s risk controls were materially misleading

or omitted to disclose material facts because Byrne later conceded that this Class Period financial

projections were mere guesses that the Company had only a 50/50 chance of meeting and because

the Retail division and tZERO were Overstock’s primary business lines and so were of critical

importance to the Company’s current and future financial success.

       276.    Defendants Overstock, Byrne, and Iverson also knew or were reckless in not

knowing that their statements regarding the Locked-Up Dividend were materially misleading or

omitted to disclose material facts because the Company never prepared the operational or legal

infrastructure to actually issue the Locked-up Dividend in an orderly way; Byrne later admitted

that he recognized the Locked-up Dividend would cause a short squeeze and that he planned to

(and did) personally profit from the squeeze by selling $90 million of Overstock common stock

before fleeing the country; and Overstock waited until the last day that short sellers could possibly

cover before postponing the Locked-up Dividend and later deciding to issue it as a freely tradeable

dividend.

       277.    Lead Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for Overstock stock. Lead Plaintiff and

the Class would not have purchased Overstock stock at the prices they paid, or at all, if they had

been aware that the market prices had been artificially and falsely inflated by the Defendants’

misleading statements and omissions.




                                                  85
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1118 Page 86 of 90




          278.   As a direct and proximate result of the Defendants’ wrongful conduct, Lead

Plaintiff and the other members of the Class suffered damages in connection with their purchases

of Overstock stock during the Class Period.

                                        COUNT TWO
       Violation of Section 10(b) of the Exchange Act and Rules 10b-5(a) and 10b-5(c)
                                  Promulgated Thereunder
                     (Against Defendants Overstock, Byrne, and Iverson)

          279.   Lead Plaintiff repeats and re-alleges the above paragraphs as though fully set forth

herein.

          280.   Defendants Overstock, Byrne, and Iverson manipulated the market for Overstock

stock through the Locked-up Dividend, which was intended to and did cause a short squeeze that

artificially affected the price of Overstock stock. Specifically, as discussed above in Sections

IV(G) and (K-M), Defendants issued a digital dividend that was not freely tradeable and thus could

not be purchased by Overstock’s many short sellers. After Overstock rebuffed efforts to understand

and bring order to the process, short sellers were forced to cover their positions, causing

Overstock’s common stock price to artificially and dramatically spike upward. This conduct

constituted devices, schemes, and artifices to defraud, and/or acts, practices, and a course of

business which operated as a fraud and deceit upon the purchasers of Overstock stock during the

Class Period.

          281.   Lead Plaintiff relied on the integrity of the market and the market not being

manipulated.

          282.   Lead Plaintiff and the Class have suffered damages from Defendants Overstock,

Byrne, and Iverson’s manipulative acts in that because of the manipulative conduct they were

forced to purchase Overstock stock at artificially inflated prices. Lead Plaintiff and the Class would

not have purchased Overstock stock at the prices they paid, or at all, but for Defendants Overstock,



                                                  86
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1119 Page 87 of 90




Byrne, and Iverson’s manipulative conduct which artificially affected the prices of Overstock

stock.

          283.   As a direct and proximate result of Defendants Overstock, Byrne, and Iverson’s

wrongful conduct, Lead Plaintiff and the other members of the Class suffered damages in

connection with their purchases of Overstock stocks during the Class Period.

                                         COUNT THREE
                          Violation of Section 20(a) of the Exchange Act
                        (Against Defendants Byrne, Iverson, and Nielsen)

          284.   Lead Plaintiff repeats and re-alleges the above paragraphs as though fully set forth

herein.

          285.   Defendants Byrne, Iverson, and Nielsen acted as controlling persons of Overstock

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By reason of their

positions as officers of Overstock, as alleged above, Defendants Byrne, Iverson, and Nielsen had

the power and authority to cause Overstock to engage in the wrongful conduct complained of

herein. By reason of such conduct, Defendants Byrne, Iverson, and Nielsen are liable pursuant to

Section 20(a) of the Exchange Act.

                                         COUNT FOUR
                          Violation of Section 20A of the Exchange Act
                                   (Against Defendant Byrne)

          286.   Lead Plaintiff repeats and re-alleges the above paragraphs as though fully set forth

herein.

          287.   This Claim is brought against Defendant Byrne under Section 20A of the Exchange

Act, 15 U.S.C. § 78t-1.

          288.   While Overstock’s securities traded at artificially inflated and distorted prices,

Defendant Byrne profited by selling more than 5,610,514 shares of Overstock common stock while




                                                  87
 Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1120 Page 88 of 90




 in possession of adverse, material nonpublic information about Overstock, reaping

 $100,799,127.09 in illegal insider trading proceedings, as detailed herein.

        289.    Lead Plaintiff purchased Overstock common stock contemporaneously with several

 of Defendant Byrne’s sales, as reflected in the following chart:

 Defendant Byrne’s Open Market Sales                Lead Plaintiff’s Contemporaneous Purchase
 Sale Date     Shares Sold    Price per Share     Purchase Date       Number of Shares      Price per
                                                                                              Share
9/16/2019      1,505,123     $21.83              9/13/2019           138,535               $27.57
9/17/2019      2,141,646     $18.66
9/18/2019      1,056,690     $16.32

        290.    Lead Plaintiff and all other members of the Class who purchased Overstock

 common stock contemporaneously with Defendant Byrne’s sales of Overstock common stock have

 suffered damages because:

             a. They paid artificially inflated prices as a result of the violations of Sections 10(b),

                20(a), and 20A of the Exchange Act as alleged herein and in reliance on the integrity

                of the market; and

             a. They would not have purchased the Overstock common stock at the prices they

                paid, or at all, if they had been aware that the market prices had been artificially

                inflated by Defendants’ false and misleading statements and omissions alleged

                herein.

        291.    Thus, Defendant Byrne violated Section 20A of the Exchange Act and is liable to

 Lead Plaintiff and the other members of the Class for the substantial damages suffered in

 connection with their purchase of Overstock common stock during the Class Period.

    XII.     JURY TRIAL DEMAND

        292.    Pursuant to Federal Rule of Civil Procedure 38(b), Lead Plaintiff demands a trial

 by jury of all the claims asserted in this Consolidated Complaint so triable.


                                                  88
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1121 Page 89 of 90




  XIII.       PRAYER FOR RELIEF

WHEREFORE, Lead Plaintiff prays that the Court enter judgment on their behalf and on behalf

of the Class herein, adjudging and decreeing that:

   a. This action may proceed as a class action, with Lead Plaintiff as the designated Class

          representative and Lead Plaintiff’s counsel designated as Class Counsel;

   b. Lead Plaintiff and the members of the Class recover damages sustained by them, as

          provided by law, and that a judgment in favor of Lead Plaintiff and the Class be entered

          against the Defendants, jointly and severally, in an amount permitted pursuant to such law;

   c. Lead Plaintiff and members of the Class be awarded pre-judgment and post-judgment

          interest, and that such interest be awarded at the highest legal rate from and after the date

          of service of the initial complaint in this action;

   d. Lead Plaintiff and members of the Class recover their costs of this suit, including

          reasonable attorneys’ fees as provided by law;

   e. Lead Plaintiff further seeks permission to replead, should the Court deem this pleading in

          any way insufficient; and

   f. Lead Plaintiff and members of the Class receive such other and further relief as may be

          just and proper.

          DATED this 13th day of March 2020.



                                                      /s/ Keith M. Woodwell
                                                      Keith M. Woodwell
                                                      Joseph D. Watkins
                                                      Michael B. Eisenkraft
                                                      Laura H. Posner
                                                      Daniel H. Silverman
                                                      Molly J. Bowen
                                                      Attorneys for The Mangrove Partners Master
                                                      Fund, Ltd.

                                                    89
Case 2:19-cv-00709-DAK Document 75 Filed 03/13/20 PageID.1122 Page 90 of 90




                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2020, I electronically filed the foregoing Consolidated

Complaint with the Clerk of Court using the CM/ECF system which sent notification of such

filing to all parties of record.



                                                 /s/ Keith Woodwell




                                                90
